

WOLVERINE TUBE CANADA LIMITED PARTNERSHIP,
by its general partner, 3072453 NOVA SCOTIA COMPANY
and
WOLVERINE TUBE, INC.
 
as Vendors

 
and

 
2172945 ONTARIO LIMITED
and
BLACK ICE CAPITAL CORP.
as Purchasers

 
and

 
COPPER INVESTMENTS HOLDING INC.
SHARE AND ASSET PURCHASE AGREEMENT
July 8, 2008
 
 
 

--------------------------------------------------------------------------------

 
 
Table of Contents
 

Article 1 INTERPRETATION
1
 
1.1
Defined Terms.
1
 
1.2
Gender and Number.
7
 
1.3
Headings, etc.
7
 
1.4
Currency.
7
 
1.5
Certain Phrases, etc.
7
 
1.6
Knowledge.
8
 
1.7
Accounting Terms.
8
 
1.8
Schedules and Disclosure Letter.
8
 
1.9
References to Persons and Agreements.
8
 
1.10
Statutes.
9
 
1.11
Non-Business Days.
9
Article 2 PURCHASED SHARES, PURCHASED ASSETS AND PURCHASE PRICE
9
 
2.1
Purchased Shares.
9
 
2.2
Purchased Assets
9
 
2.3
Purchase Price.
9
 
2.4
Payment of the Purchase Price.
9
 
2.5
Escrow Amount.
10
 
2.6
Adjustments.
10
 
2.7
Determination of Adjustments.
11
 
2.8
Payment of Adjustments.
12
Article 3 REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND WOLVERINE
13
 
3.1
Representations and Warranties of the Vendor.
13
 
3.2
Representations and Warranties of Wolverine.
22

 
 
i

--------------------------------------------------------------------------------

 
 
Table of Contents
 

Article 4 REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND BLACK ICE
23
 
4.1
Representations and Warranties of the Purchaser.
23
 
4.2
Representations and Warranties of Black Ice
25
Article 5 COVENANTS OF THE PARTIES
26
 
5.1
Conduct of Business Prior to Closing.
26
 
5.2
Access for Due Diligence.
27
 
5.3
Confidentiality.
27
 
5.4
Actions to Satisfy Closing Conditions.
27
 
5.5
Request for Consents.
27
 
5.6
Filings and Authorizations.
28
 
5.7
Risk of Loss.
28
 
5.8
Environmental Investigations.
28
 
5.9
Privacy.
29
Article 6 CONDITIONS OF CLOSING
30
 
6.1
Conditions for the Benefit of the Purchaser.
30
 
6.2
Conditions for the Benefit of the Vendor.
31
Article 7 CLOSING
33
 
7.1
Date, Time and Place of Closing.
33
 
7.2
Closing Procedures.
33
Article 8 TERMINATION
33
 
8.1
Termination Rights.
33
 
8.2
Effect of Termination.
33
Article 9 INDEMNIFICATION
34
 
9.1
Survival.
34

 
 
ii

--------------------------------------------------------------------------------

 
 
Table of Contents
 

 
9.2
Indemnification in Favour of CIH.
35
 
9.3
Indemnification in Favour of the Vendor.
35
 
9.4
General Limitations.
36
 
9.5
Monetary Limitations.
38
 
9.6
Notification.
39
 
9.7
Procedure for Third Party Claims.
39
 
9.8
Exclusion of Other Remedies.
41
 
9.9
One Recovery.
41
 
9.10
Duty to Mitigate.
41
 
9.11
Adjustment to Purchase Price.
41
 
9.12
Indemnification by Wolverine Tube, Inc.
42
Article 10 POST-CLOSING COVENANTS
42
 
10.1
Creation of Amalgamated Corporation.
42
 
10.2
Pre-Closing Tax Returns
42
 
10.3
Access to Books and Records
43
 
10.4
Director and Officer Indemnification.
43
 
10.5
Further Assurances, Accounts Receivable.
44
 
10.6
Non-Competition - CIH and Affiliates.
44
 
10.7
Copper Rod and Bar Products.
45
 
10.8
Non Competition - Vendor and Affiliates.
45
 
10.9
Montreal Facility.
46
 
10.10
Portfolio Exemption.
47
 
10.11
Existing Contracts or Quotes.
47
Article 11 MISCELLANEOUS
47
 
11.1
Notices.
47

 
 
iii

--------------------------------------------------------------------------------

 
 
Table of Contents
 

 
11.2
Time of the Essence.
48
 
11.3
Brokers.
49
 
11.4
Announcements.
49
 
11.5
Third Party Beneficiaries.
49
 
11.6
Expenses.
49
 
11.7
Amendments.
49
 
11.8
Waiver.
49
 
11.9
Non-Merger.
50
 
11.10
Entire Agreement.
50
 
11.11
Successors and Assigns.
50
 
11.12
Invalid Provisions.
50
 
11.13
Governing Law.
51
 
11.14
Counterparts.
51



 
 
iv

--------------------------------------------------------------------------------

 
 
SHARE AND ASSET PURCHASE AGREEMENT
 
Share and Asset Purchase Agreement dated July 8, 2008 between Wolverine Tube
Canada Limited Partnership, by its general partner, 3072453 Nova Scotia Company
(the "Vendor"), Wolverine Tube, Inc. ("Wolverine"), 2172945 Ontario Limited (the
"Purchaser"), Black Ice Capital Corp. ("Black Ice") and Copper Investments
Holding Inc. ("CIH").
 
ARTICLE 1
 
INTERPRETATION
 
1.1 Defined Terms.  Schedule 1.1
 
As used in this Agreement, the following terms have the following meanings:
 
"Affiliate" means, with respect to any Person, any other Person which, directly
or indirectly, (i) owns or controls the first mentioned Person, (ii) is owned or
controlled by the first mentioned Person, or (iii) is under common ownership or
control with the first mentioned Person, and "control" means the ability,
directly or indirectly, through the ownership of securities, by contract or
otherwise, to exercise direction over the activities of a Person.
 
"Agreement" means this share and asset purchase agreement.
 
"Amalco" has the meaning specified in Section 10.1.
 
"Amalgamation Agreement" means the amalgamation agreement to be entered into
between the Purchaser and the Corporation on the Closing Date.
 
"Auditor" means Ernst & Young LLP, the auditor of the Corporation.
 
"Authorization" means, with respect to any Person, any order, permit, approval,
consent, waiver, licence or similar authorization of any Governmental Entity
having jurisdiction over the Person.
 
"Black Ice" means Black Ice Capital Corp., an Ontario corporation.
 
"Business" means the copper tube mill operation currently carried on by the
Corporation.
 
"Business Day" means any day of the year, other than a Saturday, Sunday or any
day on which major banks are closed for business in Toronto, Ontario or
Huntsville, Alabama.
 
"Canadian GAAP" means accounting principles generally accepted in Canada as
recommended in the Handbook of the Canadian Institute of Chartered Accountants,
at the relevant time applied on a consistent basis.
 
 
1

--------------------------------------------------------------------------------

 
 
"CIH" means Copper Investments Holding Inc.
 
"CIH Non-Compete Termination Date" means the fifth anniversary of the date of
this Agreement.
 
"Closing" means the completion of the transaction of purchase and sale
contemplated in this Agreement.
 
"Closing Date" means the date hereof or such later date as the Parties may
mutually agree in writing.
 
"Confidential Information Memorandum" means the Wolverine Tube, Inc., London,
Ontario, Canada Operations confidential information memorandum dated summer
2007, provided to Royal Capital Management Corp. by Lincoln International LLC.
 
"Confidentiality Agreement" means the confidentiality agreement dated June 2007
between Royal Capital Management Corp. and the Corporation.
 
"Corporation" means Wolverine Tube (Canada) Inc.
 
"Damages" means any actual losses, liabilities, damages or out-of-pocket
expenses (including reasonable legal fees and expenses, but excluding loss of
profits and special, indirect, consequential, punitive or aggravated damages)
whether resulting from an action, suit, proceeding, arbitration, claim, demand
or investigation that is instituted or asserted by a third party, including a
Governmental Entity, or a cause, matter, thing, act, omission or state of facts
not involving a third party.
 
"Direct Claim" means any cause, matter, thing, act, omission or state of facts
not involving a Third Party Claim which entitles an Indemnified Person to make a
claim for indemnification under this Agreement.
 
"Disclosure Letter" means the disclosure letter dated the date of this Agreement
and delivered by the Vendor to the Purchaser with this Agreement.
 
"Draft Adjustment" has the meaning specified in Section 2.7(a).
 
"Effective Date" means May 25, 2008.
 
"Effective Date Balance Sheet" means the internally prepared statement of net
asset position attached as an Exhibit to the Disclosure Letter.
 
"Employee Plans" means all the employee benefit, fringe benefit, supplemental
unemployment benefit, bonus, incentive, profit sharing, termination, change of
control, pension, retirement, health, welfare, medical, dental, disability, life
insurance and similar plans, programmes, arrangements or practices relating to
the current or former officers or employees of the Corporation maintained,
sponsored or funded by the Corporation, whether written or oral, funded or
unfunded, insured or self-insured, registered or unregistered, all of which are
set out in Section 3.1(bb) of the Disclosure Letter.
 
 
2

--------------------------------------------------------------------------------

 
 
"Escrow Agreement" has the meaning specified in Section 2.5.
 
"Escrow Fund" has the meaning specified in Section 2.4(c).
 
"Escrow Release Notice" has the meaning specified in the Escrow Agreement.
 
"Environmental Actions" means any claim, action, cause of action or
investigation by any Person alleging liability based on (i) any violation of any
Environmental Laws, or (ii) any obligation or liability arising under any
Environmental Laws.
 
"Environmental Claims" has the meaning specified in Section 9.4(d).
 
"Environmental Laws" means all applicable Laws and agreements with Governmental
Entities and all other statutory requirements relating to public health or the
protection of the environment and all Authorizations issued pursuant to such
Laws, agreements or statutory requirements.
 
"Financial Statements" means the unaudited financial statements of the
Corporation for the fiscal years ending December 31, 2005, 2006 and 2007,
consisting of a balance sheet and the accompanying statement of income for the
years then ended.
 
"General Partner" means 3072453 Nova Scotia Company.
 
"Governmental Entity" means (i) any international, multinational, national,
federal, provincial, state, municipal, local or other government, (ii) any
subdivision, department, court, commission, board, bureau, agency or authority
of any government, or (iii) any quasi-governmental or private body exercising
any regulatory, rule-making, expropriation, taxing or other governmental or
quasi-governmental authority, including any applicable stock exchange or other
securities marketplace.
 
"Indemnified Person" means a Person with indemnification rights or benefits
under 9.2 or Section 9.3, or otherwise under this Agreement.
 
"Indemnifying Party" means a Party against which a claim may be made for
indemnification under this Agreement, including pursuant to Article 9.
 
"Intellectual Property" means domestic and foreign intellectual property rights,
including: (i) patents, applications for patents and reissues, divisions,
continuations, renewals, extensions and continuations-in-part of patents or
patent applications; (ii) copyrights, copyright registrations and applications
for copyright registration; (iii) designs, design registrations and design
registration applications, and (iv) trade names, business names, corporate
names, domain names, website names and world wide web addresses, common law
trade-marks, trade-mark registrations, trade-mark applications, trade dress and
logos, and the goodwill associated with any of the items in (i), (ii), (iii) or
(iv) of this definition.
 
 
3

--------------------------------------------------------------------------------

 
 
"Interim Balance Sheet Date" means April 27, 2008.
 
"Interim Financial Statements" means the unaudited financial statements of the
Corporation as at the Interim Balance Sheet Date, consisting of a balance sheet
and the accompanying unaudited statement of income of the Corporation for the
period then ended.
 
"Interim Period" means the period between the close of business on the Effective
Date and the commencement of business on the Closing Date.
 
"June Balance Sheet" means a statement of the net asset position for the
Corporation prepared as of the close of business on June 29, 2008 on the basis
consistent with basis on which the Effective Date Balance Sheet was prepared and
each of the line items of which will be prepared in accordance with U.S. GAAP
except that: (i) on the Effective Date Balance Sheet, cash and accounts payable
were adjusted to reflect the fact that cash was used to pay certain intercompany
accounts as of May 25, 2008 whereas cash will be shown on the June Balance
Sheet; (ii) payables owing to affiliates of the Corporation which were incurred
by the Corporation between June 24 and the close of business on June 29 in the
ordinary course of business will be reflected on the June Balance Sheet as trade
payables; (iii) both the Effective Date Balance Sheet and the June Balance Sheet
will include accounts receivable transferred to the Corporation pursuant to the
Reassignment Agreement; and (iv) the Corporation’s liability for post-retirement
benefits will be deemed to be $8,000,000 on both the Effective Date Balance
Sheet and the June Balance Sheet.;
 
"Laws" means any and all (i) laws, constitutions, treaties, statutes, codes,
ordinances, orders, decrees, rules, regulations, by-laws and (ii) judgments,
orders, writs, injunctions, decisions, awards and directives of any Governmental
Entity.
 
"Lien" means any mortgage, charge, pledge, hypothec, security interest,
assignment, lien (statutory or otherwise), easement, title retention agreement
or arrangement, conditional sale, deemed or statutory trust, restrictive
covenant or other encumbrance of any nature which, in substance, secures payment
or performance of an obligation.
 
"Loan Agreement" means the credit agreement dated the date hereof between the
Purchaser, as borrower, and CIT Business Credit Canada Inc., as agent.
 
"Material Adverse Effect" means any effect that, when considered either
individually or in the aggregate, is material and adverse to the financial
condition of the Parent or the Corporation; except to the extent that the
material adverse effect results from or is caused by (i) worldwide, national or
local conditions or circumstances whether they are economic, political,
regulatory or otherwise, including war, military action, armed hostilities, acts
of terrorism, emergencies, crises and natural disasters, (ii) the announcement
of this Agreement and the transactions contemplated by it, (iii) any act or
omission of the Vendor, the Parent or the Corporation prior to the Closing Date
taken with the prior written consent or at the request of the Purchaser,
(iv) general economic, regulatory or political conditions or changes,
(v) changes in the law or Canadian GAAP, (vi) compliance with the terms of this
Agreement, (vii) any matter or event of which the Purchaser has been notified in
writing as of the date hereof, or (viii) any matter set forth in the Schedules
attached hereto or in the Disclosure Letter.
 
 
4

--------------------------------------------------------------------------------

 
 
"Material Contract" has the meaning specified in Section 3.1(t).
 
"Montreal Facility" means the land and plant located at 10930 Sherbrooke Street
East, Montreal, Québec.
 
"Net Asset Value" as of the close of business on June 29, 2008, means the amount
by which the assets of the Corporation exceed the liabilities of the Corporation
all of which shall be calculated based on the June Balance Sheet.
 
"Net Asset Value Adjustment" has the meaning set out in section 2.6(d) hereof.
 
"Non-Owned Assets" has the meaning specified in Section 3.1(p).
 
"Notice" has the meaning specified in Section 11.1.
 
"Parent" means 3072996 Nova Scotia Company.
 
"Parent's Business" means the business of holding shares of the Corporation.
 
"Parties" means the Vendor, Wolverine, the Purchaser, Black Ice, CIH and any
other Person who becomes a party to this Agreement.
 
"Permitted Liens" means (i) Liens for Taxes not yet due and delinquent, (ii)
easements, encroachments and other minor imperfections of title which do not,
individually or in the aggregate, materially detract from the value of or impair
the use or marketability of any real property, (iii) Liens listed and described
in Section 1.1 of the Disclosure Letter, (iv) mechanics', carriers', workers',
repairers' and similar statutory liens arising or incurred in the ordinary
course of business for amounts which are not delinquent or which are not,
individually or in the aggregate, significant and which are being contested in
good faith by appropriate proceedings, (v) zoning, entitlement, building and
other land use regulations imposed by Governmental Entities having jurisdiction
over real property which are not violated by the current use and operation of
the real property, (vi) liens arising under workers' compensation, employment or
unemployment insurance, social insurance or social security, retirement and
similar legislation, and (vii) liens on goods in transit incurred pursuant to
documentary letters of credit.
 
"Person" means a natural person, partnership, limited partnership, limited
liability partnership, corporation, limited liability corporation, unlimited
liability company, joint stock company, trust, unincorporated association, joint
venture or other entity or Governmental Entity, and pronouns have a similarly
extended meaning.
 
 
5

--------------------------------------------------------------------------------

 
 
"Prime Rate" means an annual rate of interest equal to the annual rate of
interest announced from time to time by the main branch of the Canadian Imperial
Bank of Commerce in Toronto, Ontario as its "prime rate" and as a reference rate
then in effect for determining interest rates on Canadian dollar commercial
loans.
 
"Purchase Price" has the meaning specified in Section 2.3.
 
"Purchased Assets" means (i) the Shawnee Payable and (ii) the Wolverine Owned
Receivables.
 
"Purchased Shares" has the meaning specified in Section 2.1.
 
"Purchaser" means 2172945 Ontario Limited.
 
"Reassignment Agreement" means the agreement dated as of May 25, 2008 among DEJ
98 Finance, LLC, the Corporation, The CIT Group Business Credit, Inc. and
Wachovia Bank, National Association relating to the Corporation's accounts
receivable.
 
"Sales Agency Agreement" means the agreement dated the date hereof pursuant to
which the Corporation appoints Wolverine its exclusive representative in the
United States and Mexico for the sale of certain of Amalco's products to certain
customers.
 
"Shawnee Payable" means the amount of US$1,777,042.88 owing by the Corporation
to Wolverine for copper inventory.
 
"Tax Act" means the Income Tax Act (Canada) and the regulations thereunder.
 
"Tax Assessment Period" has the meaning specified in Section 9.1(b).
 
"Tax Benefit" has the meaning set out in Section 9.5(b).
 
"Tax Returns" means any and all returns, reports, declarations and elections,
filed or required to be filed in respect of Taxes.
 
"Taxes" means (i) any and all taxes, duties, fees, excises, premiums,
assessments, imposts, levies and other charges or assessments of any kind
whatsoever imposed by any Governmental Entity, and (ii) all interest, penalties,
fines, additions to tax or other additional amounts imposed by any Governmental
Entity on or in respect of amounts of the type described in clause (i) above or
this clause (ii).
 
"Third Party Claim" means any action, suit, proceeding, arbitration, claim or
demand that is instituted or asserted by a third party, including a Governmental
Entity, against an Indemnified Person which entitles the Indemnified Person to
make a claim for indemnification under this Agreement.
 
 
6

--------------------------------------------------------------------------------

 
 
"Trade-mark Licence Agreement" has the meaning specified in Section 6.1(c)(v).
 
"Transitional Services Agreement" has the meaning specified in Section
6.1(c)(iv).
 
"U.S. GAAP" means accounting principles generally accepted in the United States
as recommended by the Financial Accounting Standards Board, at the relevant
time, applied on a consistent basis.
 
"Vendor" means Wolverine Tube Canada Limited Partnership, by its General
Partner.
 
"Wolverine" means Wolverine Tube, Inc.
 
"Wolverine Non-Compete Termination Date" means the fifth anniversary of the date
of this Agreement.
 
"Wolverine Owned Receivables" has the meaning specified in 5.1(b).
 
"WTC Limited Partnership Agreement" means the limited partnership agreement
dated December 24, 2002 between 3072452 Nova Scotia Company, as general partner,
and Wolverine Tube, Inc., as the initial limited partner, relating to the
formation of Wolverine Tube Canada Limited Partnership, as amended by an
extraordinary resolution of the partners dated April 30, 2005.
 
1.2 Gender and Number.
 
Any reference in this Agreement to gender includes all genders. Words importing
the singular number only include the plural and vice versa.
 
1.3 Headings, etc.
 
The provision of a Table of Contents, the division of this Agreement into
Articles and Sections and the insertion of headings are for convenient reference
only and do not affect the interpretation of this Agreement.
 
1.4 Currency.
 
All references in this Agreement to dollars or to $ are expressed in Canadian
currency unless otherwise specifically indicated.
 
1.5 Certain Phrases, etc.
 
In this Agreement (i) the words "including", "includes" and "include" mean
"including (or includes or include) without limitation", and (ii) the phrase
"the aggregate of", "the total of", "the sum of", or a phrase of similar meaning
means "the aggregate (or total or sum), without duplication, of". Unless
otherwise specified, the words "Article" and "Section" followed by a number mean
and refer to the specified Article or Section of this Agreement.
 
 
7

--------------------------------------------------------------------------------

 
 
1.6 Knowledge.
 
Where any representation or warranty contained in this Agreement is qualified by
reference to the knowledge of the Vendor it refers to the actual knowledge of
each of the Gari Gordon, Tim Watkin and Don Wellington (after such individual
makes reasonable inquiry of the Corporation's employees who report directly to
such individual), without personal liability on the part of any of such
individual.
 
1.7 Accounting Terms.
 
All accounting terms not specifically defined in this Agreement are to be
interpreted in accordance with U.S. GAAP.
 
1.8 Schedules and Disclosure Letter.
 

 
(a)
The schedules attached to this Agreement and the Disclosure Letter form an
integral part of this Agreement for all purposes of it.

 

 
(b)
The purpose of the Disclosure Letter is to set out the qualifications,
exceptions and other information called for in this Agreement. The Parties
acknowledge and agree that the Disclosure Letter and the information and
disclosures contained in it do not constitute or imply, and will not be
construed as:

 

 
(i)
any representation, warranty, covenant or agreement which is not expressly set
out in this Agreement;

 

 
(ii)
an admission of any liability or obligation of the Vendor;

 

 
(iii)
an admission that the information is material;

 

 
(iv)
a standard of materiality, a standard for what is or is not in the ordinary
course of business, or any other standard contrary to the standards contained in
the Agreement; or

 

 
(v)
an expansion of the scope or effect of any of the representations, warranties
and covenants set out in the Agreement.

 

 
(c)
Disclosure of any information in the Disclosure Letter that is not strictly
required under this Agreement has been made for informational purposes only and
does not imply disclosure of all matters of a similar nature.

 

 
(d)
The Disclosure Letter itself is confidential information and is subject to the
obligations of the parties pursuant to the Confidentiality Agreement.

 
1.9 References to Persons and Agreements.
 
Any reference in this Agreement to a Person includes its successors and
permitted assigns. Except as otherwise provided in this Agreement, the term
"Agreement" and any reference to this Agreement or any other agreement or
document includes, and is a reference to, this Agreement or such other agreement
or document as it may have been, or may from time to time be amended, restated,
replaced, supplemented or novated and includes all schedules to it.
 
 
8

--------------------------------------------------------------------------------

 
 
1.10 Statutes.
 
Except as otherwise provided in this Agreement, any reference in this Agreement
to a statute refers to such statute and all rules and regulations made under it,
as it or they may have been or may from time to time be amended or re-enacted.
 
1.11 Non-Business Days.
 
Whenever payments are required to be made or an action is required to be taken
on a day which is not a Business Day, such payment shall be required to be made
or such action shall be required to be taken on or not later than the next
succeeding Business Day.
 
ARTICLE 2
 
PURCHASED SHARES, PURCHASED ASSETS AND PURCHASE PRICE
 
2.1 Purchased Shares.
 
Subject to the terms and conditions of this Agreement, the Vendor agrees to
sell, assign and transfer to the Purchaser and the Purchaser agrees to purchase
from the Vendor on the Closing Date, 100 Class B common shares having a par
value of $1.00 each in the capital of the Parent, representing 100% of the
issued and outstanding shares of the Parent (the "Purchased Shares").
 
2.2 Purchased Assets
 
Subject to the terms and conditions of this Agreement, Wolverine agrees to sell,
assign and transfer to Black Ice and Black Ice agrees to purchase from Wolverine
on the Closing Date, the Purchased Assets.
 
2.3 Purchase Price.
 
The consideration payable for the Purchased Shares and the Purchased Assets is
the sum of Forty-Four million ($44,000,000) dollars (the "Purchase Price")
subject to adjustment in accordance with Section 2.7 hereof.
 
2.4 Payment of the Purchase Price.
 
At the Closing, the Purchase Price, will be paid and satisfied as follows:
 

 
(a)
in respect of the Wolverine Owned Receivables, the sum of $2,500,000 shall be
paid by Black Ice to Wolverine on Closing by bank draft or wire transfer of
immediately available funds;

 
 
9

--------------------------------------------------------------------------------

 
 

 
(b)
in respect of the Shawnee Payable, the sum of U.S.$1,777,042.88 (or the Canadian
equivalent if agreed upon by the parties) shall be paid by Black Ice to
Wolverine on Closing by bank draft or wire transfer of immediately available
funds;

 

 
(c)
the sum of $500,000 (the "Escrow Fund") shall be paid by the Purchaser to
Stikeman Elliott LLP in trust on Closing by wire transfer of immediately
available funds to be held in accordance with Section 2.5; and

 

 
(d)
the sum of $39,202,519.12 being the balance of the Purchase Price, subject to
the adjustments contemplated by subsections 2.6(a), 2.6(b) and 2.6(c), shall be
paid by the Purchaser to the Vendor on Closing by bank draft or wire transfer of
immediately available funds.

 
2.5 Escrow Amount.
 
On Closing, Stikeman Elliott LLP will hold the amount set forth in Section
2.4(c) in trust for the Vendor and shall release same only in accordance with
the provisions of the escrow agreement dated the date hereof among Stikeman
Elliott LLP, the Vendor, Wolverine, the Purchaser and CIH (the "Escrow
Agreement").
 
2.6 Adjustments.
 
The Vendor and the Purchaser shall adjust the Purchase Price in accordance with
Section 2.7 for the following items:
 

 
(a)
The Purchaser shall pay Wolverine all amounts advanced in cash by Wolverine to
the Corporation during the Interim Period and for all fees and other costs paid
by the Corporation on or prior to May 25, 2008 for third party assessments
incurred in connection with the Loan Agreement, which fees and costs are set out
on Schedule 2.6(a).

 

 
(b)
The Purchaser and Wolverine shall adjust for the changes to the intercorporate
accounts during the Interim Period;

 

 
(c)
The Vendor shall pay the Purchaser an amount equal to the amount paid by the
Corporation during the Interim Period in respect of (i) the Montreal business
and operations of the Corporation, (ii) the closure and winding up of such
operations and (iii) all legal, accounting and other fees incurred by the
Corporation in connection with the transfer of assets out of the Corporation
prior to the Closing Date, as more particularly set out in Schedule 2.6(c); and

 

 
(d)
The Vendor shall pay Amalco an amount equal to the amount, if any, by which
$48,255,000 is greater than the Net Asset Value as calculated as of the close of
business on June 29, 2008 (the "Net Asset Value Adjustment").

 
 
10

--------------------------------------------------------------------------------

 
 
2.7 Determination of Adjustments.
 

 
(a)
On the Closing Date the Vendor and the Purchaser shall mutually agree upon the
adjustments set out in subsections 2.6(a), 2.6(b) and 2.6(c) hereof and the
parties shall pay such adjustments on the Closing Date. The agreement of the
Vendor and the Purchaser on the Closing Date as to the adjustments set out in
subsections 2.6(a), 2.6(b) and 2.6(c) hereof shall be final, conclusive and
binding upon the Parties. Each Party releases each other Party from all claims,
actions, causes of action, suits, proceedings and demands of every nature and
kind relating to, arising out of, or involving the adjustments set out in
subsections 2.6(a), 2.6(b) or 2.6(c) or the agreement of the Vendor and the
Purchaser with respect thereto

 

 
(b)
Within 45 days following the Closing Date (or such other date as is mutually
agreed to by the Vendor and the Purchaser in writing), CIH will prepare, cause
the Auditor to review, and will deliver to the Vendor a draft of the June
Balance Sheet and the Net Asset Value Adjustment (the "Draft Adjustment").

 

 
(c)
The Vendor will have 15 Business Days to review the draft June Balance Sheet and
the Draft Adjustment following receipt of them and the Vendor must notify CIH in
writing if it has any objections to the draft June Balance Sheet and the Draft
Adjustment within such 15 Business Day period. CIH will, and will cause the
Auditor to, (i) provide access to the Vendor upon every reasonable request to
the accounts, books and records and employees of the Corporation and all work
papers of CIH, the Corporation and the Auditor and (ii) cooperate with the
Vendor for purposes of reviewing the draft June Balance Sheet and the Draft
Adjustment. The notice of objection must set out each item in dispute and the
basis for such dispute.

 

 
(d)
If the Vendor sends a notice of objection in accordance with Section 2.7(c), the
Parties will meet within 3 Business Days of receipt by CIH of such notice and
will negotiate in good faith to resolve the objections set out in the Vendor's
notice of objection during the period from such meeting until 20 Business Days
after the date such notice of objection was received by CIH. Failing resolution
of any objection to the draft June Balance Sheet or the Draft Adjustment raised
by the Vendor, the unresolved objections will be submitted for determination to
PricewaterhouseCoopers LLP, or if such firm is unable to act, Grant Thornton LLP
by the Purchaser or the Vendor within 3 Business Days after the expiry of such
20 Business Day Period. The Vendor and the Purchaser shall act in good faith and
in a commercially reasonable manner to settle the engagement letter with such
firm of chartered accountants as quickly as possible. The Vendor and the
Purchaser agree to request that such engagement letter provide that such firm
shall render its determination within 30 days following submission in writing by
the Vendor and the Purchaser of their respective cases. The Vendor and the
Purchaser shall submit their respective cases in writing to such firm of
chartered accountants within 15 Business Days after the date of such engagement
letter. The determination of such firm of chartered accountants will be final
and binding upon the Parties and will not be subject to appeal, absent manifest
error. Such firm of chartered accountants are deemed to be acting as experts and
not as arbitrators.

 
 
11

--------------------------------------------------------------------------------

 
 

 
(e)
If the Vendor does not notify the Purchaser of any objection in accordance with
Section 2.7(c), the Vendor is deemed to have accepted and approved the the Draft
Adjustment, and the Draft Adjustment will be final, conclusive and binding upon
the Parties, and will not be subject to appeal, absent manifest error. The Draft
Adjustment will become the Net Asset Value Adjustment on the next Business Day
following the end of such 15 Business Day period.

 

 
(f)
If the Vendor sends a notice of objection within the 15 Business Day period, the
Parties will revise the June Balance Sheet and the Draft Adjustment to reflect
the final resolution or final determination of such objections under Section
2.7(d) within two Business Days following such final resolution or
determination. Such revised Draft Adjustment will be final, conclusive and
binding upon the Parties, and will not be subject to appeal, absent manifest
error. The Draft Adjustment will become the Net Asset Value Adjustment on the
third Business Day following such final resolution or final determination.

 

 
(g)
CIH and the Vendor will each bear their own fees and expenses and CIH will bear
Amalco's fees and expenses, including the fees and expenses of their respective
auditors, if any, in preparing or reviewing, as the case may be, the June
Balance Sheet and the Draft Adjustment. In the case of a dispute and the
retention of a firm of chartered accountants to determine such dispute, the
costs and expenses of such firm of chartered accountants shall be borne equally
by CIH and the Vendor. However, CIH and the Vendor will each bear their own
costs in presenting their respective cases to such firm of chartered
accountants.

 

 
(h)
The Parties agree that the procedure set forth in this Section 2.7 for resolving
disputes with respect to the draft June Balance Sheet and the Draft Adjustment
is the sole and exclusive method of resolving such disputes, absent manifest
error, in the draft June Balance Sheet and the Draft Adjustment.

 
2.8 Payment of Adjustments.
 

 
(a)
The Purchase Price will be decreased, on a dollar-for-dollar basis , by the
amount of the Net Asset Value Adjustment as determined pursuant to Section 2.7.
If there is no Net Asset Value Adjustment, there will be no increase or decrease
in the Purchase Price and the Escrow Fund shall be released to the Vendor.

 

 
(b)
If there is Net Asset Value Adjustment, Stikeman Elliott LLP shall in accordance
with the terms of the Escrow Agreement, pay all of the said adjustment (up to a
maximum of $500,000) to the Purchaser and the Vendor shall pay the balance, if
any, of such adjustment to the Purchaser. All such payments shall be paid by
wire transfer of immediately available funds within two (2) Business Days
following the receipt by Stikeman Elliott LLP of the Escrow Release Notice in
accordance with the Escrow Agreement. The balance, if any, of the Escrow Fund
held by Stikeman Elliott LLP after payment of the Net Asset Value Adjustment as
herein set out, shall be released to the Vendor following receipt of the Escrow
Release Notice in accordance with the Escrow Agreement.

 
 
12

--------------------------------------------------------------------------------

 
 
 

 
(c)
The Vendor shall, concurrently with the payment of the Net Asset Value
Adjustment, pay the Purchaser, interest on the amount payable, for the period
from and after the Effective Date to and including the date of payment, at the
Prime Rate from time to time in effect, without compounding, and net of any
interest paid to the Purchaser on the Escrow Fund pursuant to the Escrow
Agreement..

 
 
ARTICLE 3
 
REPRESENTATIONS AND WARRANTIES OF THE VENDOR AND WOLVERINE
 
3.1 Representations and Warranties of the Vendor.
 
The Vendor represents and warrants as follows to the Purchaser and acknowledges
that the Purchaser is relying upon the representations and warranties in
connection with its purchase of the Purchased Shares:
 
Corporate Matters
 

 
(a)
Incorporation and Qualification. The Parent, the Corporation and the General
Partner are each corporations or other corporate bodies incorporated and
existing under the Laws of their jurisdictions of incorporation and each has the
corporate power to own and operate its property, carry on its business and enter
into and perform its obligations (if any) under this Agreement. Wolverine Tube
Canada Limited Partnership has been formed and is existing as a limited
partnership under the laws of the Province of New Brunswick.

 

 
(b)
Corporate and Partnership Authorization. The execution and delivery of, and
performance of this Agreement by the General Partner on behalf of Wolverine Tube
Canada Limited Partnership have been authorized by all necessary corporate
action on the part of the General Partner and by all action required pursuant to
the WTC Limited Partnership Agreement.

 

 
(c)
No Conflict. Except as disclosed in Section 3.1(c) of the Disclosure Letter, the
execution and delivery of, and performance by the General Partner on behalf of
Wolverine Tube Canada Limited Partnership of, the transaction of purchase and
sale contemplated by this Agreement:

 
 
13

--------------------------------------------------------------------------------

 
 

 
(i)
do not constitute or result in a violation or breach of, or conflict with, or
allow any Person to exercise any rights under, any of the terms or provisions of
the General Partner's, the Parent's or the Corporation's constating documents or
under the WTC Limited Partnership Agreement;

 

 
(ii)
do not result in a breach of, or cause the termination or revocation of, any
Authorization held by the General Partner on behalf of Wolverine Tube Canada
Limited Partnership, the Parent or the Corporation that is necessary to the
ownership of the Purchased Shares or the operation of the Parent's Business or
the Business, which would reasonably be expected to have a Material Adverse
Effect; and

 

 
(iii)
do not result in the violation of any Law which would reasonably be expected to
have a Material Adverse Effect.

 

 
(d)
Required Authorizations. Except as disclosed in Section 3.1(d) of the Disclosure
Letter, no filing with, notice to, or Authorization of, any Governmental Entity
is required on the part of the General Partner on behalf of Wolverine Tube
Canada Limited Partnership as a condition to the lawful completion of the
transactions contemplated by this Agreement where the failure to make the
filing, give the notice or obtain the Authorization would reasonably be expected
to have a Material Adverse Effect.

 

 
(e)
Third Party Consents. Except as disclosed in Section 3.1(e) of the Disclosure
Letter, there is no requirement to obtain any consent, approval or waiver of a
party under any contract, license, lease or instrument that the Parent or the
Corporation is a party to, to the completion of the transactions contemplated by
this Agreement where the failure to obtain such consent would reasonably be
expected to have a Material Adverse Effect.

 

 
(f)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the General Partner on behalf of Wolverine Tube Canada Limited
Partnership, and constitutes legal, valid and binding agreements of it
enforceable against it and Wolverine Tube Canada Limited Partnership in
accordance with its terms, subject to any limitation under applicable laws
relating to (i) bankruptcy, winding-up, insolvency, arrangement, fraudulent
preference and conveyance, assignment and preference and other laws of general
application affecting the enforcement of creditors' rights, and (ii) the
discretion that a court may exercise in the granting of equitable remedies such
as specific performance and injunction.

 

 
(g)
Authorized and Issued Capital. The authorized capital of the Corporation
consists of an unlimited number of non-cumulative redeemable voting preference
shares and an unlimited number of common shares, of which at this date,
26,880 non-cumulative redeemable voting preference shares and 50,000 common
shares are issued and are outstanding as fully paid and non-assessable. The
authorized capital of the Parent consists of $1,100,000 divided into 100,000,000
common shares having a par value of $0.01 each and 100,000 Class B common shares
having a par value of $1.00 each and 1,000,000,000 common shares without nominal
or par value of which (i) at this date, 100 Class B common shares having a par
value of $1.00 each are issued and are outstanding as fully paid; and (ii) at
the Closing Date, 100 Class B common shares having a par value of $1.00 each
will be issued and outstanding as fully paid. The Parent and the Corporation are
not reporting issuers (as such term is defined in the Securities Act (Ontario)
and there is no published market for the Purchased Shares.

 
 
14

--------------------------------------------------------------------------------

 
 

 
(h)
No Other Agreements to Purchase. Except for the Purchaser's right under this
Agreement, no Person has any contractual right or privilege for (i) the purchase
or acquisition from the Vendor of any of the Purchased Shares or for the
purchase or acquisition from the Parent of any of the issued and outstanding
shares in the capital of the Corporation, or (ii) the purchase, subscription,
allotment or issuance of any of the unissued shares or other equity securities
of the Parent or the Corporation.

 

 
(i)
Title to Purchased Shares. The Purchased Shares are owned by the General Partner
on behalf of Wolverine Tube Canada Limited Partnership as the registered and
beneficial owner, with good title, free and clear of all Liens other than those
restrictions on transfer contained in the articles of association of the Parent.
Upon completion of the transaction contemplated by this Agreement, the Purchaser
will have good and valid title to Purchased Shares, free and clear of all Liens
other than (i) those restrictions on transfer contained in the articles of
association of the Parent, and (ii) Liens granted by the Purchaser. All of the
issued and outstanding shares in the capital of the Corporation are owned at
this date, and will be owned at the Closing Date, by the Parent as the
registered and beneficial owner, with good title, free and clear of all Liens
other than those restrictions on transfer, if any, contained in the articles of
the Corporation.

 

 
(j)
Residence of the Vendor. Each of the General Partner and the other partner(s) of
the Wolverine Tube Canada Limited Partnership is not a non-resident of Canada
within the meaning the Tax Act.

 

 
(k)
Corporate Records. Each of the Parent's and the Corporation's corporate records
are complete and accurate and include its constating documents, minutes of
meetings and resolutions of shareholders and directors, and the securities
register, register of transfers and register of directors.

 
General Matters Relating to the Business
 

 
(l)
Ordinary Course. Subject to Section 5.1(b), except as disclosed in Section
3.1(l) of the Disclosure Letter, since the Interim Balance Sheet Date, (i) the
Parent's Business and the Business have been carried on in the ordinary course
of normal day-to-day operations of the Parent and the Corporation, respectively,
consistent with past practices, and (ii) no dividends or other similar
distributions have been made to the Parent or Wolverine.

 
 
15

--------------------------------------------------------------------------------

 
 

 
(m)
Compliance with Laws. The Corporation is conducting the Business in material
compliance with all applicable Laws. The Parent is conducting the Parent's
Business in material compliance with all applicable Laws. For the Purposes of
this representation and warranty "Laws" shall not include any Environmental
Laws.

 

 
(n)
Authorizations. The Parent and the Corporation are qualified, licensed or
registered to carry on business in the jurisdictions listed in Section 3.1(n) of
the Disclosure Letter under their respective names. Each of the Parent and the
Corporation has all Authorizations which are necessary for it to conduct the
Parent's Business or the Business (as the case may be) as presently conducted,
except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect. Such Authorizations are listed in Section 3.1(n) of the
Disclosure Letter and are each valid, subsisting and in good standing and there
are no outstanding defaults or breaches under them on the part of the Parent or
the Corporation which would reasonably be expected to have a Material Adverse
Effect.

 

 
(o)
Subsidiaries. The Corporation has no subsidiaries and holds no shares or other
ownership, equity or proprietary interests in any Person. The Parent has no
subsidiaries and holds no shares or other ownership, equity or proprietary
interests in any Person except the Corporation.

 
Matters Relating to the Assets
 

 
(p)
The Assets Generally. Except as disclosed in Section 3.1(p) of the Disclosure
Letter, (i) no Person (other than the Corporation) owns any assets that are
material to the Business except for the personal property leased by the
Corporation and Intellectual Property and computer software and programs
licensed to the Corporation set out in Section 3.1(p) of the Disclosure Letter
(collectively, the "Non-Owned Assets"), and (ii) except for the Non-Owned
Assets, all of the assets that are material to the Business and are currently
used in the Business and are located on the lands and premises listed in Section
3.1(s) of the Disclosure Letter, are owned by the Corporation free and clear of
all Liens, except for Permitted Liens.

 

 
(q)
No Options, etc. to Purchase Assets. Except as disclosed in Section 3.1(q) of
the Disclosure Letter, since the Interim Balance Sheet Date, the Corporation has
not sold or otherwise disposed of any assets that are material to the Business
except in the ordinary course of the Business. Except as disclosed in Section
3.1(q) of the Disclosure Letter, no Person has any contractual right or
privilege for the purchase or other acquisition from the Corporation of any
assets that are material to the Business except in the ordinary course of the
Business.

 
 
16

--------------------------------------------------------------------------------

 
 

 
(r)
Condition of Tangible Assets. The tangible assets of the Business are in good
operating condition subject to normal wear and tear and normal maintenance
requirements.

 

 
(s)
Real Property. Neither the Parent nor the Corporation is the owner of, or
subject to any agreement or option to own, any real property or any interest in
any real property used in the Parent's Business or in the Business, other than
the lands and premises listed in Section 3.1(s) of the Disclosure Letter.
Neither the Parent nor the Corporation is a party to, or under any agreement to
become a party to, any lease with respect to real property used in the Parent's
Business or in the Business.

 

 
(t)
Material Contracts. All contracts, licenses, leases and instruments to which the
Corporation is a party or is bound by that relate solely to the Business, that
(i) provide for the expenditure of $100,000 or more during any twelve month
period or (ii) have a term of 1 year or more and cannot be cancelled on notice
of 90 days or less (the "Material Contracts"), are listed in Section 3.1(t) or
another part of the Disclosure Letter. Each of the Material Contracts is in full
force and effect and is unamended and there are no outstanding defaults or
breaches under any of the Material Contracts on the part of the Corporation
which would reasonably be expected to have a Material Adverse Effect. Except as
listed in Section 3.1(t) or another part of the Disclosure Letter, the Parent is
not a party to or bound by any contracts, licenses, leases or instruments that
(i) provide for the expenditure of $100,000 or more during any twelve-month
period, or (ii) have a term of 1 year or more and cannot be cancelled on notice
of 90 days or less.

 

 
(u)
Accounts Receivable. All accounts receivable, notes receivable and other debts
due or accruing due to the Corporation have arisen from bona fide transactions
in the ordinary course.

 

 
(v)
Intellectual Property.

 

 
(i)
To the knowledge of the Vendor, the operation of the Parent's Business and the
operation of the Business do not infringe upon the Intellectual Property rights
of any Person which infringement would reasonably be expected to have a Material
Adverse Effect.

 

 
(ii)
To the knowledge of the Vendor, no Person is currently infringing any of the
Intellectual Property owned by or licensed to the Parent or the Corporation
which infringement would reasonably be expected to have a Material Adverse
Effect.

 
 
17

--------------------------------------------------------------------------------

 
 

 
(w)
Software. Section 3.1(w) of the Disclosure Letter lists all computer software
and programs owned by or licensed to the Corporation that are used solely in
connection with the Business, and all contracts, licenses and leases in respect
of such software and all computer software and programs that are owned by or
licensed to any Affiliate of the Vendor that are used in the Business. Such
contracts, licenses and leases are in full force and effect and are unamended
and there are no outstanding defaults or breaches under any of them on the part
of the Corporation which would reasonably be expected to have a Material Adverse
Effect. The Parent does not own or license any computer software or programs.

 
Financial Matters
 

 
(x)
Financial Statements. The Financial Statements and the Interim Financial
Statements have been prepared in accordance with U.S. GAAP applied on a basis
consistent with the preceding period subject to the exceptions set forth in
Section 3.1(x) of the Disclosure Letter and each presents fairly in all material
respects:

 

 
(i)
the financial position of the Corporation as at the respective dates of the
relevant statements; and

 

 
(ii)
the results of the Corporation's operations for the period covered by the
Financial Statements or Interim Financial Statements, as the case may be.

 
Copies of the Financial Statements, and the Interim Financial Statements are
attached to the Disclosure Letter.
 
Since the date of the Effective Date Balance Sheet, no cash has been paid and no
other distribution has been made by the Corporation to any affiliates of the
Corporation except (i) the adjustments made to reduce the intercorporate payable
of the Corporation which existed on May 25, 2008 and have been reflected on the
Effective Date Balance sheet as a reduction to cash and intercompany accounts
payable, (ii) distributions arising from the proposed transaction steps outlined
in Schedule 2.6 (c) hereof, (iii) the amount owing by the Corporation to
Wolverine Joining Technologies Canada (approximately $1,275,000) was repaid; and
(iv) some or all of the cash advanced by Wolverine to the Corporation during the
Interim Period was repaid.
 

 
(y)
No Liabilities. The Corporation has no liabilities of the type required to be
reflected as liabilities on a balance sheet prepared in accordance with U.S.
GAAP, except for (i) liabilities reflected or reserved against in the Financial
Statements or the Interim Financial Statements, (ii) liabilities that would not
reasonably be expected to have a Material Adverse Effect, and (iii) current
liabilities incurred since the Interim Balance Sheet Date which liabilities were
incurred in the ordinary course of the Business. Following the completion of all
the proposed transaction steps outlined in Schedule 2.6(c) the Parent will have
no liabilities and its sole assets shall consist of cash and the shares of the
the Corporation.

 
 
18

--------------------------------------------------------------------------------

 
 
Particular Matters Relating to the Business
 

 
(z)
Environmental Matters.

 

 
(i)
Except as set forth in Section 3.1(z) of the Disclosure Letter, to the knowledge
of the Vendor, there are no contaminants located in the ground or in the ground
water under any of the owned properties listed in Section 3.1(s) of the
Disclosure Letter.

 

 
(ii)
Except as set forth in Section 3.1(z) of the Disclosure Letter, there are no
Environmental Actions relating to the Corporation pending or, to the knowledge
of the Vendor, threatened in writing against the Corporation.

 

 
(iii)
Except as set forth in Section 3.1(z) of the Disclosure Letter, since January 1,
2002, the Corporation has not been required by any Governmental Entity to (i)
alter any of the owned properties listed in Section 3.1(s) of the Disclosure
Letter in a material way in order to be in compliance with Environmental Laws,
or (ii) perform any environmental closure, decommissioning, rehabilitation,
restoration or post-remedial investigations, on, about, or in connection with
any real property.

 

 
(iv)
Section 3.1(z) of the Disclosure Letter lists all third party consultant reports
prepared or obtained at the request of the Corporation since January 1, 2002
that assess compliance by the Business with Environmental Laws. Copies of all
such reports have been provided to the Purchaser.

 

 
(aa)
Employees.

 

 
(i)
Save and except as set out in Section 3.1(aa) of the Disclosure Letter, the
Corporation has not and is not engaged in any unfair labour practice and no
unfair labour practice complaint is pending, or, to the knowledge of the Vendor,
threatened against the Corporation.

 

 
(ii)
There are no collective agreements in force with respect to employees of the
Business; no Person holds bargaining rights with respect to any of the employees
of the Corporation; to the knowledge of the Vendor, no Person has applied to be
certified as the bargaining agent of any employees of the Business; and to the
knowledge of the Vendor, no trade union has applied to have the Corporation
declared a related employer pursuant to the Labour Relations Act (Ontario).

 
 
19

--------------------------------------------------------------------------------

 
 

 
(iii)
Except as disclosed in Section 3.1(aa) of the Disclosure Letter, the Corporation
does not have any agreement as to length of notice or severance payment required
to terminate any employee, other than such as results by Law from the employment
of an employee without an agreement as to notice or severance, or any agreement
prohibiting the termination of any Employee Plan.

 

 
(iv)
The Parent does not have any employees.

 

 
(bb)
Employee Plans.

 

 
(i)
Section 3.1(bb) of the Disclosure Letter lists all material Employee Plans. The
Parent does not have any Employee Plans (which term, for purposes of this
sentence, shall be deemed to refer to "the Parent" rather than "the Corporation"
in the 5th and 6th lines of the definition of "Employee Plans").

 

 
(ii)
The Corporation does not sponsor or participate in a defined benefit pension
plan.

 

 
(iii)
All Employee Plans have been established, registered, and administered in
compliance with all applicable Laws except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

 
(iv)
The Corporation has made all contributions and paid all premiums in respect of
each Employee Plan in a timely fashion in accordance with the terms of each
Employee Plan and applicable Laws except where failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

 
(cc)
Insurance. Section 3.1(cc) of the Disclosure Letter lists the insurance policies
which are maintained by the Corporation with respect to the Business setting
out, in respect of each policy, the type of policy, the name of insurer, the
coverage allowance, the expiration date, the annual premium and any pending
material claims. The Corporation is not in default with respect to the payment
of any premiums under such insurance policies and has not failed to give any
notice or to present any material claim under such insurance policy in a due and
timely fashion in any instance where such failure which would reasonably be
expected to have a Material Adverse Effect.

 

 
(dd)
Litigation. Except as described in Section 3.1(dd) of the Disclosure Letter, as
of the date of this Agreement there are no actions, suits, appeals, claims,
applications, orders, investigations, proceedings, grievances, arbitrations or
alternative dispute resolution processes in progress, pending, or, to the
knowledge of the Vendor, threatened against the Corporation, the Parent, the
Business, the Parent's Business or any of the Corporation's or the Parent's
assets, which would reasonably be expected to have a Material Adverse Effect or
which prohibits, restricts or seeks to enjoin the transactions contemplated by
this Agreement.

 
 
20

--------------------------------------------------------------------------------

 
 

 
(ee)
Customers and Suppliers. Section 3.1(ee) of the Disclosure Letter lists the ten
largest customers and the ten largest suppliers of the Corporation by dollar
amount as at December 31, 2007.

 

 
(ff)
Taxes.

 

 
(i)
All Taxes that are due and payable by the Corporation or the Parent have been
fully paid within the time required by applicable Law, except for the Taxes
owing as a result of the proposed adjustments set out in the letter dated March
26, 2006 from Canada Revenue Agency to the Corporation. A copy of such balance
sheet has been provided to the Purchaser. The Corporation and the Parent have
made full and adequate provision in the Interim Financial Statements or in the
Parent's interim financial statements (respectively) for all Taxes which are not
yet due and payable but which relate to periods ending on or before the date
thereof. All Tax Returns have been filed in a timely manner and no demand has
been made to file a return in any jurisdiction.

 

 
(ii)
There are no outstanding agreements or waivers extending the statutory period
providing for an extension of time with respect to the assessment or
reassessment of Taxes or the filing of any Tax Return by, or any payment of
Taxes by the Corporation or the Parent.

 

 
(iii)
To the knowledge of the Vendor, there are no claims, actions, suits, proceedings
or investigations or other actions pending or threatened in writing against the
Corporation or the Parent relating to Taxes.

 

 
(iv)
Each of the Corporation and the Parent has withheld and collected all amounts
required by applicable Law to be withheld or collected by it on account of Taxes
and has remitted all such amounts to the appropriate Governmental Entity within
the time prescribed under applicable Law.

 

 
(v)
The Corporation is a registrant for the purposes of the tax imposed under Part
IX of the Excise Tax Act (Canada).

 

 
(gg)
Residency. Neither the general partner nor any limited partner of the Vendor is
a non-resident of Canada within the meaning of the Tax Act.

 
 
21

--------------------------------------------------------------------------------

 
 
3.2 Representations and Warranties of Wolverine.
 
Wolverine represents and warrants as follows to Black Ice and acknowledges that
Black Ice is relying upon the representations and warranties in connection with
its purchase of the Purchased Assets:
 
Corporate Matters
 

 
(a)
Incorporation and Qualification. It is a corporation incorporated and existing
under the Laws of its jurisdiction of incorporation and has the corporate power
to own and operate its property, carry on its business and enter into and
perform its obligations (if any) under this Agreement.

 

 
(b)
Corporate Authorization. The execution and delivery of, and performance of this
Agreement by Wolverine has been authorized by all necessary corporate action.

 

 
(c)
No Conflict. Except as disclosed in Section 3.2(c) of the Disclosure Letter, the
execution and delivery of, and performance by Wolverine of, the transaction of
purchase and sale contemplated by this Agreement:

 

 
(i)
do not constitute or result in a violation or breach of, or conflict with, or
allow any Person to exercise any rights under, any of the terms or provisions of
Wolverine's constating documents;

 

 
(ii)
do not constitute a breach of any material contract of Wolverine; and

 

 
(iii)
do not result in the violation of any Law which would reasonably be expected to
have a Material Adverse Effect.

 

 
(d)
Required Authorizations. Except as disclosed in Section 3.2(d) of the Disclosure
Letter, no filing with, notice to, or Authorization of, any Governmental Entity
is required on as a condition to the lawful completion of the transactions
contemplated by this Agreement where the failure to make the filing, give the
notice or obtain the Authorization would reasonably be expected to have a
Material Adverse Effect.

 

 
(e)
Third Party Consents. Except as disclosed in Section 3.2(e) of the Disclosure
Letter, there is no requirement to obtain any consent, approval or waiver of a
party under any contract, license, lease or instrument that Wolverine is a party
to, to the completion of the transactions contemplated by this Agreement where
the failure to obtain such consent would reasonably be expected to have a
Material Adverse Effect.

 

 
(f)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by Wolverine, and constitutes legal, valid and binding agreements of
it enforceable against it in accordance with its terms, subject to any
limitation under applicable laws relating to (i) bankruptcy, winding-up,
insolvency, arrangement, fraudulent preference and conveyance, assignment and
preference and other laws of general application affecting the enforcement of
creditors' rights, and (ii) the discretion that a court may exercise in the
granting of equitable remedies such as specific performance and injunction.

 
 
22

--------------------------------------------------------------------------------

 
 

 
(g)
Title to Purchased Assets. The Purchased Assets are owned by Wolverine as the
registered and beneficial owner, with good title, free and clear of all Liens.
Upon completion of the transaction contemplated by this Agreement, the Purchaser
will have good and valid title to Purchased Assets, free and clear of all Liens
other than Liens granted by the Purchaser.

 

 
(h)
Purchased Assets. The Purchased Assets are not "taxable Canadian property"
within the meaning of the Tax Act.

 
ARTICLE 4
 
REPRESENTATIONS AND WARRANTIES OF THE PURCHASER AND BLACK ICE
 
4.1 Representations and Warranties of the Purchaser.
 
The Purchaser represents and warrants as follows to the Vendor and acknowledges
and confirms that the Vendor is relying on such representations and warranties
in connection with the sale of the Purchased Shares:
 

 
(a)
Incorporation and Corporate Power. The Purchaser is a corporation incorporated
and existing under the laws of its jurisdiction of incorporation and it has the
corporate power to enter into and perform its obligations under this Agreement.

 

 
(b)
Corporate Authorization. The execution and delivery of and performance by the
Purchaser of this Agreement have been, or will be at or prior to Closing,
authorized by all necessary corporate action on the part of the Purchaser.

 

 
(c)
No Conflict. The execution and delivery of and performance by the Purchaser of
this Agreement:

 

 
(i)
do not constitute or result in a violation or breach of, or conflict with, or
allow any Person to exercise any rights under, any of the terms or provisions of
its constating documents or by-laws;

 

 
(ii)
do not constitute or result in a breach or violation of, or conflict with or
allow any Person to exercise any rights under, any contract, license, lease or
instrument to which it is a party; and

 

 
(iii)
do not result in the violation of any Law.

 
 
23

--------------------------------------------------------------------------------

 
 

 
(d)
Required Authorizations. No filing with, notice to or Authorization of, any
Governmental Entity is required on the part of the Purchaser as a condition to
the lawful completion of the transactions contemplated by this Agreement.

 

 
(e)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by the Purchaser and constitutes legal, valid and binding agreements
of the Purchaser, enforceable against it in accordance with its terms, subject
only to any limitation under applicable Laws relating to (i) bankruptcy,
winding-up insolvency, arrangement, fraudulent preference and conveyance,
assignment and preference and other similar Laws of general application
affecting creditors' rights, and (ii) the discretion that a court may exercise
in the granting of equitable remedies including specific performance and
injunction.

 

 
(f)
Litigation. There are no actions, suits, appeals, claims, applications,
investigations, orders, proceedings, grievances, arbitrations or alternative
dispute resolution processes in progress, pending, or to the Purchaser's
knowledge, threatened against the Purchaser, or which prohibits, restricts or
seeks to enjoin the transactions contemplated by this Agreement.

 

 
(g)
Brokers. No broker, agent or other intermediary is entitled to any fee,
commission or other remuneration in connection with the transactions
contemplated by this Agreement based upon arrangements made by or on behalf of
the Purchaser.

 

 
(h)
Due Diligence by Purchaser. The Purchaser acknowledges that it has conducted to
its satisfaction an independent investigation of the business, operations,
assets, liabilities and financial condition of the Corporation and, in making
the determination to proceed with the transactions contemplated by this
Agreement, has relied solely on the results of its own independent investigation
and the representations and warranties in Article 3. In connection with the
Purchaser's investigation of the Corporation, it has received the Confidential
Information Memorandum (from Black Ice) and other information related to the
Corporation including projections and other forecasts (including forecast income
statements and forecast capital expenditures) and business plan information. The
Purchaser acknowledges that (i) there are uncertainties inherent in attempting
to make such projections and forecasts and, accordingly, is not relying on any
projections or forecasts, (ii) the Purchaser is familiar with such uncertainties
and is taking full responsibility for making its own evaluation of the
Corporation, including the adequacy and accuracy of all such projections and
forecasts, (iii) the Purchaser has no claim under this Agreement against anyone
with respect to the accuracy of such projections and forecasts, and (iv) the
Vendor has made no representation or warranty with respect to any projections
and forecasts. The representations and warranties by the Vendor in Article 3
constitute the sole and exclusive representations and warranties of the Vendor
to the Purchaser in connection with the transactions contemplated by this
Agreement, and the Purchaser understands, acknowledges and agrees that all other
representations and warranties of any kind or nature expressed or implied
(including any in the Confidential Information Memorandum or other information
related to the Corporation received by the Purchaser and including any relating
to the future or historical financial condition, results of operations, assets
or liabilities of the Corporation or the quality, quantity or condition of the
Corporation's assets) are superceded and replaced by the representations and
warranties by the Vendor in Article 3 and the Vendor does not make or provide,
and the Purchaser hereby waives, any warranty, representation or condition,
express or implied, as to the quality, merchantability, fitness for a particular
purpose, conformity to samples, or condition of the Corporation's assets or any
part thereto.

 
 
24

--------------------------------------------------------------------------------

 
 

 
(i)
Breach, Non-Performance and Non-Compliance. The Purchaser has not formulated the
opinion that any of the representations and warranties in Article 3 are
incorrect in any material respect. The Purchaser is not aware of any matter or
event that has or would be reasonably expected to have a Material Adverse
Effect.

 

 
(j)
Affiliates. At the time of Closing the Purchaser will have no affiliates within
the meaning of Section 2(2) of the Competition Act (Canada) except Crescera
Management Ltd. The value of the assets of such affiliate and the gross revenues
from sales in, from, or into Canada of such affiliate (in all cases, determined
in a manner consistent with the manner prescribed for the purposes of Part IX of
the Competition Act (Canada)) are less than $5,000,000 and $1,000,000,
respectively.

 
4.2 Representations and Warranties of Black Ice
 
Black Ice represents and warrants as follows to Wolverine and acknowledges and
confirms that Wolverine is relying on such representations and warranties in
connection with the sale of the Purchased Assets:
 

 
(a)
Incorporation and Corporate Power. Black Ice is a corporation incorporated and
existing under the laws of its jurisdiction of incorporation and it has the
corporate power to enter into and perform its obligations under this Agreement.

 

 
(b)
Corporate Authorization. The execution and delivery of and performance by Black
Ice of this Agreement have been, or will be at or prior to Closing, authorized
by all necessary corporate action on the part of Black Ice.

 

 
(c)
No Conflict. The execution and delivery of and performance by Black Ice of this
Agreement:

 
 
25

--------------------------------------------------------------------------------

 
 

 
(i)
do not constitute or result in a violation or breach of, or conflict with, or
allow any Person to exercise any rights under, any of the terms or provisions of
its constating documents or by-laws;

 

 
(ii)
do not constitute or result in a breach or violation of, or conflict with or
allow any Person to exercise any rights under, any contract, license, lease or
instrument to which it is a party; and

 

 
(iii)
do not result in the violation of any Law which would reasonably be expected to
have a material adverse effect on the financial condition of Black Ice.

 

 
(d)
Required Authorizations. No filing with, notice to or Authorization of, any
Governmental Entity is required on the part of Black Ice as a condition to the
lawful completion of the transactions contemplated by this Agreement.

 

 
(e)
Execution and Binding Obligation. This Agreement has been duly executed and
delivered by Black Ice and constitutes legal, valid and binding agreements of
Black Ice, enforceable against it in accordance with its terms, subject only to
any limitation under applicable Laws relating to (i) bankruptcy, winding-up
insolvency, arrangement, fraudulent preference and conveyance, assignment and
preference and other similar Laws of general application affecting creditors'
rights, and (ii) the discretion that a court may exercise in the granting of
equitable remedies including specific performance and injunction.

 
ARTICLE 5
 
COVENANTS OF THE PARTIES
 
5.1 Conduct of Business Prior to Closing.
 

 
(a)
Except as otherwise contemplated by this Agreement or the Disclosure Letter,
until the Closing, the Vendor will use its commercially reasonable efforts to
cause each of the Parent and the Corporation to conduct the Parent's Business or
the Business (as the case may be) in the ordinary course of normal day-to-day
operations of the Parent or the Corporation (as the case may be) consistent with
past practices.

 

 
(b)
Prior to Closing, the Vendor will cause the Corporation's accounts receivable to
be transferred to the Corporation in accordance with the terms of the
Reassignment Agreement; provided, however, that accounts receivable in an
aggregate amount of $2,500,000, selected by Wolverine and the Purchaser and
listed in Schedule 5.1(b) (the "Wolverine Owned Receivables"), shall not be
transferred to the Corporation.

 
 
26

--------------------------------------------------------------------------------

 
 
5.2 Access for Due Diligence.
 
Subject to applicable Law, until the Closing Date, the Vendor will, and will
cause the Corporation to, upon reasonable notice, permit the Purchaser, its
legal counsel, accountants and other representatives, to have reasonable access
during normal business hours to the premises, assets, contracts, books and
records and senior personnel of the Corporation and to the books and records of
the Parent. The Purchaser may not conduct any invasive environmental testing or
assessments without the prior written consent of the Vendor and any applicable
landlord, which consent by the Vendor will not be unreasonably withheld and will
be given if required by any Governmental Entity or any lender or potential
lender to the Purchaser in connection with any financing or proposed financing
of the transactions contemplated by this Agreement. The Vendor, the Parent and
the Corporation are not required to disclose any information to the Purchaser
where such disclosure is prohibited by applicable Law. The Purchaser shall not
contact any employee, supplier or customer of the Corporation except with the
prior written consent of the Vendor and the Corporation, which consent may be
given or withheld in the unfettered discretion of the Vendor and the
Corporation.
 
5.3 Confidentiality.
 
Each of CIH, the Purchaser and Black Ice agrees to comply with all of the
obligations of Royal Capital Management Corp. under the Confidentiality
Agreement as if it were a party thereto. Upon Closing, the Parties agree that
they will not be bound by the terms of the Confidentiality Agreement. If the
Closing does not occur, the Parties agree the Confidentiality Agreement will
remain in effect in accordance with and subject to its terms and each of CIH,
the Purchaser and Black Ice will continue to comply with all of the obligations
of Royal Capital Management Corp. under the Confidentiality Agreement.
 
5.4 Actions to Satisfy Closing Conditions.
 
Subject to this Article 5, the Vendor will use its commercially reasonable
efforts to ensure compliance with all of the conditions set forth in Section 6.1
and the Purchaser will use its commercially reasonable efforts to ensure
compliance with all of the conditions set forth in Section 6.2.
 
5.5 Request for Consents.
 
The Vendor will use its commercially reasonable efforts to obtain, or cause to
be obtained, prior to Closing, the consents, approvals and waivers described in
Section 3.1(e) of the Disclosure Letter. Despite the previous sentence, the
Vendor is under no obligation to pay any money, incur any obligations, commence
any legal proceedings, or offer or grant any accommodation (financial or
otherwise) to any third party in order to obtain such consents. The Purchaser
will co-operate in obtaining such consents, approvals and waivers including
providing information related to the Purchaser as is reasonably requested by a
third party in order to grant its consent.
 
 
27

--------------------------------------------------------------------------------

 
 
5.6 Filings and Authorizations.
 
Each of the Vendor and the Purchaser, as promptly as practicable after the
execution of this Agreement, will use its commercially reasonable efforts to
make all filings with, give all notices to, and obtain all Authorizations from,
Governmental Entities that are necessary for the lawful completion of the
transactions contemplated by this Agreement.
 
5.7 Risk of Loss.
 
If, prior to Closing, all or any part of the Corporation's assets are destroyed
or damaged by fire or any other casualty or are appropriated, expropriated or
seized by any Governmental Entity: (i) if the value of the assets destroyed,
damaged, appropriated, expropriated or seized does not exceed $500,000, the
representations and warranties of the Vendor that are not true and correct as of
the Closing Date solely as a result of such destruction, damage, appropriation,
expropriation or seizure will be deemed to be true and correct as of the Closing
Date for all purposes of this Agreement; and the Purchaser will complete the
transactions contemplated by this Agreement without reduction of the Purchase
Price and all proceeds of any insurance or compensation relating to such
destruction, damage, appropriation, expropriation or seizure (other than any
such proceeds relating to business interruption or loss of profits for the
period prior to Closing) will be payable to the Corporation and any right and
claim of the Vendor to any such amounts not paid by the Closing Date will be
assigned to (or held in trust for) the Corporation, and (ii) if the value of the
assets destroyed, damaged, appropriated, expropriated or seized exceeds $500,000
(a "material loss"), the Purchaser, within a period not to exceed ten (10) days
after disclosure to the Purchaser by the Vendor of such material loss and in any
event prior to Closing, at its option may either terminate this Agreement by
notice in writing to the Vendor, in which case, subject to Section 8.2(b), this
Agreement shall be terminated as of the date the Vendor receives such notice, or
complete the transactions contemplated by this Agreement without reduction of
the Purchase Price and all proceeds of any insurance or compensation relating to
such destruction, damage, appropriation, expropriation or seizure (other than
any such proceeds relating to business interruption or loss of profits for the
period prior to Closing) will be payable to the Corporation and any right and
claim of the Vendor to any such amounts not paid by the Closing Date will be
assigned to (or held in trust for) the Corporation.
 
5.8 Environmental Investigations.
 
The Purchaser agrees that, during the Interim Period, the Vendor is not required
to investigate, remedy or take any other action, including any testing,
sampling, operation, maintenance or monitoring activities except for the minimum
actions required under applicable Environmental Laws to permit the use of the
owned properties listed in Section 3.1(s) of the Disclosure Letter in accordance
with Environmental Laws and in a manner consistent with their current use.
 
 
28

--------------------------------------------------------------------------------

 
 
5.9 Privacy.
 

 
(a)
In addition to any other obligation of the Purchaser with respect to
confidential information, the Purchaser agrees that it shall be solely
responsible for its own compliance with all applicable privacy laws, which laws
shall include the Personal Information Protection and Electronic Documents Act
(Canada), and any similar law that governs the collection, use, disclosure,
retention, destruction and/or storage of any personal information regarding
employees that is disclosed to or otherwise acquired by Purchaser in connection
with this Agreement.

 

 
(b)
Prior to Closing, the Purchaser shall limit, and shall cause its employees and
agents to limit, all collection, use, retention and disclosure of all personal
information transferred to it, if any, solely for purposes related to the
transactions contemplated hereby, including the determination of whether to
proceed with such transactions, or that, if Closing occurs, will be required to
carry on with the Business thereafter.

 

 
(c)
Prior to Closing, the Purchaser shall use appropriate security measures to
safeguard all personal information transferred to it, and to protect it against
accidental or unauthorized access, use, copying, alteration, deletion,
destruction, dissemination or disclosure. Prior to Closing, access to personal
information transferred to the Purchaser shall be restricted to those Persons
under obligations of confidentiality to Purchaser who require access to the
personal information for the purposes of this Agreement.

 

 
(d)
If Closing occurs, the Purchaser shall limit and shall cause its employees and
agents to limit the use and disclosure of the personal information transferred
to it, if any, to those purposes for which the personal information was
initially collected, unless otherwise permitted by law. If Closing does not
occur, the Purchaser covenants and agrees that it will immediately and securely
destroy all personal information transferred to it, including any information
that is based upon personal information in its custody or control, including in
the custody or control of its employees, agents or affiliates.

 

 
(e)
The Purchaser will indemnify and hold harmless the Vendor and its directors,
officers, employees, agents and representatives from, and will pay for, all
losses, liabilities, damages, expenses and costs imposed or asserted against any
of them as a consequence of the Purchaser failing to fulfill all of its
obligations under this Section 5.9. This indemnity is not subject to any of the
limitations set out in Article 9.

 
 
29

--------------------------------------------------------------------------------

 
 
ARTICLE 6
 
CONDITIONS OF CLOSING
 
6.1 Conditions for the Benefit of the Purchaser.
 
The purchase and sale of the Purchased Shares and Purchased Assets is subject to
the following conditions being satisfied at or prior to Closing, which
conditions are for the exclusive benefit of the Purchaser and may be waived, in
whole or in part, by the Purchaser in its sole discretion:
 

 
(a)
Truth of Representations and Warranties. Except as contemplated or permitted by
this Agreement, the representations and warranties of the Vendor and Wolverine
contained in this Agreement must be true and correct in all material respects as
of the Closing Date with the same force and effect as if such representations
and warranties were made on and as of such date. However, (i) if a
representation and warranty is qualified by materiality or Material Adverse
Effect, it must be true and correct in all respects and (ii) if a representation
and warranty speaks only as of a specific date it only needs to be true and
correct as of that date. The Purchaser must receive a certificate of a senior
officer of the Vendor and Wolverine (without personal liability) as to the
matters in this paragraph.

 

 
(b)
Performance of Covenants. The Vendor must have fulfilled, or complied with, in
all material respects, all covenants contained in this Agreement to be fulfilled
or complied with by it at or prior to the Closing and the Purchaser must receive
a certificate of a senior officer of the Vendor (without personal liability) to
that effect.

 

 
(c)
Deliveries. The Purchaser must have received the following:

 

 
(i)
share certificates representing the Purchased Shares duly endorsed in blank for
transfer, or accompanied by irrevocable security transfer powers of attorney
duly executed in blank, in either case by the holders of record;

 

 
(ii)
certified copies of (A) the charter documents and by-laws of the Vendor and the
Corporation, (B) the resolutions of the board of directors of the Vendor
approving the execution, delivery and performance of this Agreement, (C) the
resolutions of the board of directors of the Corporation approving the transfer
of the Purchased Shares to the Purchaser, and (D) a list of the directors and
officers of the Vendor authorized to sign this Agreement together with their
specimen signatures;

 

 
(iii)
a certificate of status with respect to the Vendor and the Corporation issued by
appropriate government officials of their respective jurisdictions of
incorporation;

 
 
30

--------------------------------------------------------------------------------

 
 

 
(iv)
transitional services agreement (in a form acceptable to the Purchaser, acting
reasonably) executed by the Corporation and Wolverine (the "Transitional
Services Agreement");

 

 
(v)
a trade-mark licence agreement (in form acceptable to the Purchaser, acting
reasonably), executed by Wolverine and the Corporation (the "Trade-mark Licence
Agreement");

 

 
(vi)
the Sales Agency Agreement (in form acceptable to the Purchaser acting
reasonably), executed by Wolverine and the Corporation;

 

 
(vii)
the minute books of the Parent and the Corporation;

 

 
(viii)
the Escrow Agreement executed by the Vendor, Wolverine and Stikeman Elliott LLP;

 

 
(ix)
the Loan Agreement;

 

 
(x)
an assignment or bill of sale, in a form acceptable to Black Ice, and in favour
of Black Ice, with respect to the Purchased Assets; and

 

 
(xi)
an opinion from Vendor's counsel that the Vendor has the capacity to enter into
this Agreement and that this Agreement has been executed and delivered by
Vendor.

 

 
(d)
No Legal Action. No injunction, that remains in effect, shall have been obtained
by any Person (other than the Purchaser) in any jurisdiction, to enjoin,
restrict or prohibit any of the transactions contemplated by this Agreement.

 

 
(e)
Pre-Closing Steps. All proposed transaction steps outlined in Schedule 2.6(c)
have been completed at the sole expense of Wolverine to the satisfaction of the
Purchaser, acting reasonably and all conveyance documents in connection
therewith have been provided to the Purchaser.

 
6.2 Conditions for the Benefit of the Vendor.
 
The purchase and sale of the Purchased Shares and Purchased Assets is subject to
the following conditions being satisfied at or prior to Closing, which
conditions are for the exclusive benefit of the Vendor and may be waived, in
whole or in part, by the Vendor in its sole discretion:
 

 
(a)
Truth of Representations and Warranties. The representations and warranties of
the Purchaser and Black Ice contained in this Agreement must be true and correct
in all material respects as of the Closing Date with the same force and effect
as if such representations and warranties had been made on and as of such date.
However, if a representation and warranty is qualified by materiality or
material adverse effect, it must be true and correct in all respects. The Vendor
must receive a certificate of a senior officer of the Purchaser and Black Ice
(without personal liability) as to the matters in this paragraph.

 
 
31

--------------------------------------------------------------------------------

 
 

 
(b)
Performance of Covenants. The Purchaser must have fulfilled or complied with, in
all material respects, all covenants contained in this Agreement to be fulfilled
or complied with by it at or prior to Closing and the Vendor must receive a
certificate of a senior officer of the Purchaser (without personal liability) to
that effect.

 

 
(c)
Authorizations. The Authorizations listed in Section 4.1(d) above, must have
been made, given or obtained.

 

 
(d)
Deliveries. The Vendor must have received the following:

 

 
(i)
certified copies of (A) the charter documents and extracts from the by-laws of
the Purchaser relating to the execution of documents, (B) all resolutions of the
shareholder(s) (if applicable) and the board of directors of the Purchaser
approving the execution, delivery and performance of this Agreement, and (C) a
list of its officers and directors authorized to sign this Agreement together
with their specimen signatures;

 

 
(ii)
a certificate of status, compliance, good standing or like certificate with
respect to the Purchaser issued by appropriate government official of the
jurisdiction of its incorporation;

 

 
(iii)
an opinion from Purchaser's counsel that each of the Purchaser and CIH has the
capacity to enter into this Agreement and that this Agreement has been duly
executed and delivered by each of Purchaser and CIH;

 

 
(iv)
the Sales Agency Agreement (in a form acceptable to the Vendor, acting
reasonably) executed by Wolverine Tube, Inc. and the Corporation; and

 

 
(v)
the Escrow Agreement executed by the Purchaser, CIH and Stikeman Elliott LLP.

 

 
(e)
No Legal Action. No injunction, that remains in effect, shall have been obtained
by any Person (other than the Vendor, the Purchaser or the Corporation) in any
jurisdiction, to enjoin, restrict or prohibit any of the transactions
contemplated by this Agreement.

 

 
(f)
Pre-Closing Steps. All proposed transaction steps outlined in Schedule 2.6(c)
have been completed to the satisfaction of the Vendor, acting reasonably.

 
 
32

--------------------------------------------------------------------------------

 
 
ARTICLE 7
CLOSING
 
7.1 Date, Time and Place of Closing.
 
The completion of the transaction of purchase and sale contemplated by this
Agreement will take place at the offices of Fogler, Rubinoff LLP, 95 Wellington
Street West, Suite 1200, Toronto Dominion Centre, Toronto, Ontario, at 10:00
a.m. (Toronto time) on the Closing Date or at such other place, on such other
date and at such other time as the Vendor and the Purchaser may agree to in
writing.
 
7.2 Closing Procedures.
 
Subject to satisfaction or waiver by the relevant Party of the conditions of
closing, at the Closing, the Vendor will deliver actual possession of the
Purchased Shares to the Purchaser and Wolverine will deliver the assignment or
bill of sale for the Purchased Assets to Black Ice and upon such delivery the
Purchaser and Black Ice, as applicable, will pay or satisfy the Purchase Price
in accordance with Section 2.4.
 
ARTICLE 8
TERMINATION
 
8.1 Termination Rights.
 
This Agreement may, by notice in writing given at or prior to the Closing, be
terminated:
 

 
(a)
by mutual consent of the Vendor and the Purchaser;

 
 
33

--------------------------------------------------------------------------------

 
 

 
(b)
by the Purchaser if any of the conditions in Section 6.1 have not been satisfied
as at the Closing Date and the Purchaser has not waived such condition at or
prior to Closing;

 

 
(c)
by the Vendor if any of the conditions in Section 6.2 have not been satisfied as
at the Closing Date and the Vendor has not waived such condition at or prior to
Closing; or

 

 
(d)
by either Party if the Closing has not occurred on or before July 31, 2008 or on
or before such later date as the Parties agree to in writing, provided that a
Party may not terminate this Agreement under this Section 8.1(d) if it has
failed to perform any one or more of its obligations or covenants under this
Agreement to be performed at or prior to Closing and the Closing has not
occurred because of such failure.

 
8.2 Effect of Termination.
 

 
(a)
If a Party waives compliance with any of the conditions, obligations or
covenants contained in this Agreement, the waiver will be without prejudice to
any of its rights of termination in the event of non-fulfillment, non-observance
or non-performance of any other condition, obligation or covenant in whole or in
part.

 

 
(b)
If this Agreement is terminated, the Parties are released from all of their
obligations under this Agreement, except that:

 

 
(i)
each Party's obligations under Section 5.3, Section 5.9, Section 11.3, Section
11.4 and Section 11.6 will survive; and

 

 
(ii)
if this Agreement is terminated by a Party because of a material breach of this
Agreement by the other Party, the terminating Party's right to pursue all legal
remedies will survive such termination unimpaired and, for certainty, will not
be subject to any of the limitations set out in Article 9.

 
ARTICLE 9
INDEMNIFICATION
 
9.1 Survival.
 
The representations and warranties contained in this Agreement and the
certificates delivered pursuant to Section 6.1(a) and Section 6.1(b) survive the
Closing and continue in full force and effect for a period of 18 months after
the Closing Date, except that
 

 
(a)
the representations and warranties set out in Section 3.1(a), Section 3.1(f),
Section 3.2(a), Section 3.2(f), Section 4.1(a), Section 4.1(e), Section 4.2(a)
and Section 4.2(e) and the corresponding representations and warranties set out
in the certificates delivered pursuant to Section 6.1(a) and Section 6.2(a)
survive and continue in full force and effect without limitation of time;

 

 
(b)
the representations and warranties set out in Section 3.1(ff) will survive and
continue in full force and effect until the expiration of the period (the "Tax
Assessment Period") during which any tax assessment or reassessment or similar
document may be issued by a Governmental Entity under any applicable legislation
in respect of any taxation period to which such representations and warranties
extend. The Tax Assessment Period shall be determined without regard to any
consent, waiver, agreement or other document made or filed after the Closing
Date that extends the period during which a Governmental Entity may issue an
assessment, reassessment or similar document; and

 

 
(c)
any representation and warranty involving fraud or fraudulent misrepresentation
by the Party giving that representation and warranty will survive and continue
in full force and effect without limitation of time.

 
 
34

--------------------------------------------------------------------------------

 
 
9.2 Indemnification in Favour of CIH.
 
Subject to Section 9.4, following Closing the Vendor will indemnify and save
each of CIH, Amalco and Black Ice harmless of and from, and will pay for, any
Damages suffered by, imposed upon or asserted against it as a result of, in
respect of, connected with, or arising out of, under, or pursuant to:
 

 
(a)
any breach or inaccuracy of any representation or warranty in Sections 3.1 and
3.2 or the certificate to be delivered pursuant to Section 6.1(a) for which a
notice of claim under Section 9.6 has been provided to the Vendor within the
applicable time period specified in Section 9.1;

 

 
(b)
any failure of the Vendor or Wolverine to perform or fulfill any of its
covenants or obligations under this Agreement;

 

 
(c)
any Environmental Claims relating to any place of business that was at any time
owned or leased by the Parent or the Corporation other than the lands and
premises listed in Section 3.1(s) of the Disclosure Letter, including any such
place of business in Montreal, Quebec or Fergus, Ontario;

 

 
(d)
any Taxes that are or become due and payable by the Parent or the Corporation
with respect to any periods ending prior to the Effective Date;

 

 
(e)
any product liability or warranty claims with respect to products manufactured
by the Corporation at any facility other than the Corporation's existing
facility located in London, Ontario;

 

 
(f)
any obligations to former employees of the Corporation whose primary workplace
was at the Corporation's facilities located in Montreal, Quebec or Fergus,
Ontario;

 

 
(g)
all other obligations of the Corporation arising solely from the operations of
the business of the Corporation in Montreal, Quebec and Fergus, Ontario; and

 

 
(h)
all obligations of the Corporation under the Reassignment Agreement or the
Canadian Sale Agreement (as defined in the Reassignment Agreement).

 
9.3 Indemnification in Favour of the Vendor.
 
Subject to Section 9.4, following Closing CIH will indemnify and save each of
the Vendor and Wolverine harmless of and from, and will pay for, any Damages
suffered by, imposed upon or asserted against it as a result of, in respect of,
connected with, or arising out of, under or pursuant to:
 

 
(a)
any breach or inaccuracy of any representation or warranty in Section 4.1 and
Section 4.2 or the certificate to be delivered pursuant to Section 6.2(a), for
which a notice of claim under Section 9.6 has been provided to CIH within the
applicable period specified in Section 9.1; and

 

 
(b)
any failure of the Purchaser, CIH or Black Ice to perform or fulfill any of its
covenants or obligations under this Agreement.

 
 
35

--------------------------------------------------------------------------------

 
 
9.4 General Limitations.
 

 
(a)
A Party has no obligation or liability for indemnification or otherwise with
respect to any representation or warranty made by such Party (or, if such Party
is CIH, by the Purchaser) in this Agreement, or the certificates delivered
pursuant to Section 6.1(a) and Section 6.2(a), after the end of the applicable
time period specified in Section 9.1, except for claims specified in Section
9.2(c), Section 9.2(d), Section 9.2(e), Section 9.2(f), Section 9.2(g) and
Section 9.2(h) (which obligation or liability for indemnification shall not
expire), and except for claims relating to the representations and warranties
that the Party has been notified of prior to the end of the applicable time
period.

 

 
(b)
A Party has no obligation or liability for indemnification or otherwise with
respect to any breach or inaccuracy of any of its representations or warranties
in this Agreement (or, if the Party is CIH, for any of the representations or
warranties of the Purchaser in this Agreement), or the certificates delivered
pursuant to Section 6.1(a) or Section 6.2(a), or any failure to perform or
fulfill any of its covenants or obligations in this Agreement (or, if the Party
is CIH, for the Purchaser's failure to perform or fulfill any of its covenants
or obligations in this Agreement), to the extent the breach, inaccuracy or
failure was a result of, connected with, or arose out of, under or pursuant to
the negligence or wilful misconduct of the Person (or the Purchaser, as the case
may be) making the claim or any breach or inaccuracy of any representation or
warranty of such Person (or the Purchaser, as the case may be) in this Agreement
or the failure of such Person (or the Purchaser, as the case may be) to perform
or fulfill any of its covenants or obligations in this Agreement.

 

 
(c)
The Vendor has no liability for, or obligation with respect to, any special,
indirect, consequential, punitive or aggravated damages, including damages for
lost profit, damages based on multiples of earnings, EBITDA, cash flow or other
metrics or projections, it being understood that Third Party Claims will not be
considered claims for special, indirect, consequential, punitive or aggravated
damages even if such Third Party Claim itself is a claim for special, indirect,
consequential, punitive or aggravated damages.

 

 
(d)
The Vendor has no liability or obligation with respect to any claims for
indemnification or otherwise for environmental matters (including matters
relating to public health or the protection of the environment or regulated or
arising out of Environmental Laws) (the "Environmental Claims") except for
claims for indemnification pursuant to Section 9.2 in respect of any Damages
suffered by, imposed upon or asserted against CIH or Amalco as a result of, in
respect of, connected with, or arising out of, under, or pursuant to any breach
or inaccuracy of any representation or warranty in Section 3.1(z). Without
limitation, the Vendor has no liability with respect to any Environmental
Claims: (i) in response to a claim asserted by a Governmental Entity or other
third party, for any Damages resulting from remediation or other actions that
are not required by the Governmental Entity or third party; (ii) for any Damages
which relate to matters, facts and circumstances occurring after the Closing,
including any change in the use of the owned properties listed in Section 3.1(s)
of the Disclosure Letter; (iii) for any Damages which result from CIH or Amalco,
after Closing, conducting invasive investigations, sampling or monitoring of the
owned properties listed in Section 3.1(s) of the Disclosure Letter except for
such investigations, samplings or monitoring required by Amalco's lenders or
potential lenders or by any Governmental Entity (and, for clarity, with respect
to such required investigations, samplings or monitoring, only if the Damages
are in respect of, connected with, or arising out of, under, or pursuant to any
breach or inaccuracy of any representation or warranty in Section 3.1(z)); or
(iv) for any Damages, to the extent that they were caused or exacerbated by CIH
or Amalco.

 
 
36

--------------------------------------------------------------------------------

 
 

 
(e)
The amount of any Damages subject to indemnification hereunder or of any claim
therefor shall be calculated net of (i) any Tax Benefit enuring to CIH, the
Corporation, Amalco or any of their Affiliates on account of such Damages and
(ii) any insurance proceeds (net of direct collection expenses) received or
receivable by CIH, the Corporation, Amalco or any of their Affiliates on account
of such Damages. If CIH or any of its Affiliates (including the Parent, the
Corporation and/or Amalco) receives a Tax Benefit after an indemnification
payment is made, CIH shall promptly pay to the Vendor the amount of such Tax
Benefit at such time or times as and to the extent that such Tax Benefit is
realized. For purposes hereof, "Tax Benefit" means any refund of Taxes paid or
reduction in the amount of Taxes which otherwise would have been paid, in each
case computed at the highest marginal rates payable by the Corporation or
Amalco, as the case may be, if taxes were payable by the Corporation or Amalco,
as the case may be.

 

 
(f)
CIH shall, and shall cause the Corporation, Amalco and their Affiliates to, seek
full recovery under all insurance policies covering any Damages to the same
extent as it would if such Damages were not subject to indemnification
hereunder. In the event that an insurance recovery is made by CIH or any of its
Affiliates (including the Parent, the Corporation and/or Amalco) with respect to
any Damages for which CIH has been indemnified hereunder, then a refund equal to
the aggregate amount of the recovery (net of all direct collection expenses)
shall be made promptly to the Vendor.

 

 
(g)
Notwithstanding anything to the contrary contained in this Article 9, there
shall be no recovery for any Damages by CIH or Amalco under this Article 9, and
the Damages shall not be included in meeting the stated monetary limitations
under Section 9.5, to the extent the Damages arise or the amount thereof are
increased as a result of any voluntary act or omission on the part of CIH, the
Corporation or Amalco after Closing other than any such voluntary act or
omission required in order to comply with any Law.

 
In addition, notwithstanding anything to the contrary contained in this
Article 9, there shall be no recovery for any Damages by CIH or Amalco under
Section 9.2(a) or Section 9.2(b) for any item or claim to the extent CIH or
Amalco has recovered Damages relating to such item or claim under Section
9.2(c), Section 9.2(d), Section 9.2(e), Section 9.2(f), Section 9.2(g) or
Section 9.2(h). Any Damages recovered under Section 9.2(c), Section 9.2(d),
Section 9.2(e), Section 9.2(f), Section 9.2(g) or Section 9.2(h) shall not be
included in meeting any stated monetary limitations under Section 9.5.
 
 
37

--------------------------------------------------------------------------------

 
 

 
(h)
The parties acknowledge and agree that any Damages for which the Vendor may be
liable to indemnify CIH or Amalco pursuant to Section 9.2(a) in respect of any
breach or inaccuracy of any representation or warranty in Section 3.1(ff) or
pursuant to Section 9.2(d) shall be determined on the basis that the aggregate
of $1,000,000 of non-capital or capital losses of the Corporation for taxation
years ending on or prior to the Closing Date that have not been deducted by the
Corporation in computing its taxable income for any taxation year ending on or
prior to the Closing Date will be applied to the maximum extent possible to
reduce any Taxes assessed or reassessed against the Corporation or Amalco for
such taxation years.

 
9.5 Monetary Limitations.
 

 
(a)
The Vendor has no liability or obligation with respect to any single claim for
indemnification or otherwise with respect to the matters described in Section
9.2(a) or Section 9.2(b) unless the amount of the Damages with respect to such
claim is greater than $50,000.

 

 
(b)
The Vendor has no obligation to make any payment for Damages for indemnification
or otherwise with respect to the matters described in Section 9.2(a) or Section
9.2(b) until the total of all Damages with respect to such matters exceeds one
percent (1.0%) of the $32,500,000, and then only for the amount by which such
Damages exceed one percent (1.0%) of the $32,500,000, up to a maximum of
$3,500,000.

 

 
(c)
The Vendor's aggregate liability and obligation with respect to all claims under
or in respect of this Agreement, for indemnification or otherwise (except for
claims for indemnification or otherwise with respect to the matters described in
Section 9.2(c), Section 9.2(d), Section 9.2(e), Section 9.2(f), Section 9.2(g)
and Section 9.2(h)) shall not exceed $3,500,000 and the Vendor has no obligation
to make any payment for Damages for indemnification or otherwise with respect to
the matters described in 9.2(a) or Section 9.2(b) once the total of all Damages
with respect to such matters exceeds $3,500,000.

 
 
38

--------------------------------------------------------------------------------

 
 
9.6 Notification.
 

 
(a)
If a Third Party Claim is instituted or asserted against an Indemnified Person,
the Indemnified Person will promptly notify the Indemnifying Party in writing of
the Third Party Claim. The notice must specify in reasonable detail, the
identity of the Person making the Third Party Claim and, to the extent known,
the nature of the Damages and the estimated amount needed to investigate,
defend, remedy or address the Third Party Claim.

 

 
(b)
If an Indemnified Person becomes aware of a Direct Claim, the Indemnified Person
will promptly notify the Indemnifying Party in writing of the Direct Claim.

 

 
(c)
Upon receipt of such notice, the provisions of Section 9.7 will apply to any
Third Party Claim.

 
9.7 Procedure for Third Party Claims.
 

 
(a)
Upon receiving notice of a Third Party Claim, the Indemnifying Party may
participate in the investigation and defence of the Third Party Claim and may
also elect to assume the investigation and defence of the Third Party Claim.

 

 
(b)
In order to assume the investigation and defence of a Third Party Claim, the
Indemnifying Party must give the Indemnified Person written notice of its
election within 30 days of Indemnifying Party's receipt of notice of the Third
Party Claim.

 

 
(c)
If the Indemnifying Party assumes the investigation and defence of a Third Party
Claim:

 

 
(i)
the Indemnifying Party will pay for all reasonable costs and expenses of the
investigation and defence of the Third Party Claim except that the Indemnifying
Party will not, so long as it diligently conducts such defence, be liable to the
Indemnified Person for any fees of other counsel or any other expenses with
respect to the defence of the Third Party Claim, incurred by the Indemnified
Person after the date the Indemnifying Party validly exercised its right to
assume the investigation and defence of the Third Party Claim; and

 

 
(ii)
the Indemnifying Party will reimburse the Indemnified Person for all reasonable
costs and expenses incurred by the Indemnified Person in connection with the
investigation and defence of the Third Party Claim prior to the date the
Indemnifying Party validly exercised its right to assume the investigation and
defence of the Third Party Claim.

 

 
(d)
If the Indemnified Person undertakes the defence of the Third Party Claim, the
Indemnifying Party will not be bound by any determination of the Third Party
Claim or any compromise or settlement of the Third Party Claim effected without
the consent of the Indemnifying Party (which consent may not be unreasonably
withheld, conditioned or delayed).

 
 
39

--------------------------------------------------------------------------------

 
 

 
(e)
The Indemnifying Party will not be permitted to compromise and settle or to
cause a compromise and settlement of a Third Party Claim without the prior
written consent of the Indemnified Person, which consent may not be unreasonably
withheld, conditioned or delayed, unless:

 

 
(i)
the terms of the compromise and settlement require only the payment of money for
which the Indemnified Person is entitled to full indemnification under this
Agreement and the Indemnifying Party has, to the satisfaction of the Indemnified
Person, acting reasonably, demonstrated its ability to make such payment; and

 

 
(ii)
the Indemnified Person is not required to admit any wrongdoing, take or refrain
from taking any action, acknowledge any rights of the Person making the Third
Party Claim or waive any rights that the Indemnified Person may have against the
Person making the Third Party Claim.

 

 
(f)
The Indemnified Person and the Indemnifying Party agree to keep the other fully
informed of the status of any Third Party Claim and any related proceedings;
provided that failure to do so shall not invalidate any claim to indemnification
made hereunder. If the Indemnifying Party assumes the investigation and defence
of a Third Party Claim, the Indemnified Person will, at the request and expense
of the Indemnifying Party, use its reasonable efforts to make available to the
Indemnifying Party, on a timely basis, those employees whose assistance,
testimony or presence is necessary to assist the Indemnifying Party in
investigating and defending the Third Party Claim. The Indemnified Person shall,
at the request and expense of the Indemnifying Party, make available to the
Indemnifying Party, or its representatives, on a timely basis all documents,
records and other materials in the possession, control or power of the
Indemnified Person, reasonably required by the Indemnifying Party for its use
solely in defending any Third Party Claim which it has elected to assume the
investigation and defence of. The Indemnified Person shall cooperate on a timely
basis with the Indemnifying Party in the defence of any Third Party Claim.

 

 
(g)
No claim shall be brought or maintained by CIH, the Purchaser, the Parent, the
Corporation, Amalco or their successors or permitted assigns against any
partner, officer, director, employee (present or former) of the Parent, the
Corporation or the Vendor or any Affiliate of the Parent, the Corporation or the
Vendor, and no recourse shall be brought or granted against any of them, by
virtue of or based upon any alleged misrepresentation or inaccuracy in or breach
of any of the representations, warranties or covenants of the Vendor set forth
in this Agreement or any exhibit or schedule hereto or in the Disclosure Letter
or any certificate delivered hereunder.

 
 
40

--------------------------------------------------------------------------------

 
 
9.8 Exclusion of Other Remedies.
 
Except as provided in this Section 9.8 and except in the case of fraud, the
indemnities provided in Section 9.2 and Section 9.3 constitute the only remedy
of CIH or the Vendor, respectively, against a Party in the event of any breach
of a representation, warranty, covenant or agreement of such Party (or, if such
Party is CIH, any breach of a representation, warranty, covenant or agreement of
the Purchaser) contained in this Agreement. The Parties may exercise their
rights of termination in Section 8.1 and their rights of indemnity in Section
5.9, Section 10.4 and Section 11.3. The Parties acknowledge that the failure to
comply with a covenant or obligation contained in this Agreement may give rise
to irreparable injury to a Party inadequately compensable in damages.
Accordingly, a Party may seek to enforce the performance of this Agreement by
injunction or specific performance upon application to a court of competent
jurisdiction without proof of actual damage (and without requirement of posting
a bond or other security). Each of CIH, the Purchaser and the Vendor expressly
waives and renounces any other remedies whatsoever, whether at law or in equity,
which it would otherwise be entitled to as against any other Party.
 
9.9 One Recovery.
 
An Indemnified Person is not entitled to double recovery for any claims even
though they may have resulted from the breach or inaccuracy of, or failure to
perform, more than one of the representations, warranties, covenants and
obligations of the Indemnifying Party in this Agreement.
 
9.10 Duty to Mitigate.
 
Nothing in this Agreement in any way restricts or limits the general obligation
at Law of an Indemnified Person to make all commercially reasonable efforts to
mitigate any loss which it may suffer or incur by reason of the breach,
inaccuracy or failure to perform of any representation, warranty, covenant or
obligation of the Indemnifying Party under this Agreement. If any claim for
indemnification can be reduced by any recovery, settlement or otherwise under or
pursuant to any insurance coverage, or pursuant to any claim, recovery,
settlement or payment by or against any other Person, the Indemnified Person
shall take all commercially reasonable steps to enforce such recovery,
settlement or payment and the amount of any Damages of the Indemnified Person
will be reduced by the amount actually received by the Indemnified Person as a
result thereof.
 
9.11 Adjustment to Purchase Price.
 
Any payment made by the Vendor to CIH under this Article 9 is a
dollar-for-dollar decrease in the Purchase Price.
 
 
41

--------------------------------------------------------------------------------

 
 
9.12 Indemnification by Wolverine Tube, Inc.
 
Wolverine agrees that it shall be jointly and severally liable with the Vendor
with respect to the Vendor's obligations to indemnify CIH and Amalco under this
Article 9.
 
ARTICLE 10
 
POST-CLOSING COVENANTS
 
10.1 Creation of Amalgamated Corporation.  Schedule
 
On the Closing Date, immediately following Closing, the Purchaser agrees that it
will, and CIH agrees that it will cause the Purchaser to, (i) commence a
winding-up of the Parent, convey all of the assets of the Parent to the
Purchaser and assume all of the liabilities of the Parent, and (ii) immediately
thereafter, amalgamate with the Corporation to form an amalgamated corporation
("Amalco"), pursuant to the Amalgamation Agreement and articles of amalgamation
in the form attached at Schedule 10.1.
 
10.2 Pre-Closing Tax Returns
 

 
(a)
Vendor shall prepare, at its own expense and in a manner consistent with past
practice (unless otherwise required by Law) all Tax Returns required to be filed
by Parent and the Corporation after the Closing Date for any period ending on or
prior to the Closing Date (the "Pre-Closing Tax Returns"). CIH shall, and shall
cause Parent, the Corporation and Amalco to, provide all assistance reasonably
required by the Vendor in preparing and filing such Tax Returns.

 

 
(b)
Vendor shall deliver any such Pre-Closing Tax Return to CIH for its review as
soon as possible but in any event at least 45 days prior to the date on which
such Pre-Closing Tax Return is required to be filed. Unless CIH objects in good
faith to any item of the draft Pre-Closing Tax Return and delivers notice of
such objection, specifying the items in dispute, to the Vendor within ten (10)
days of receiving the draft Pre-Closing Tax Return in accordance with Section
10.2(c), the Pre-Closing Tax Return shall be filed.

 

 
(c)
In the event that CIH objects in good faith to any item of the draft Pre-Closing
Tax Return, CIH shall so advise the Vendor by delivery to the Vendor of a notice
within ten (10) days after the delivery by the Vendor to CIH of the draft
Pre-Closing Tax Return. CIH and Vendor, each acting reasonably and in good
faith, shall diligently work to resolve all items in dispute set out in such
notice at least two (2) Business Days prior to the date such Pre-Closing Tax
Return is required to be filed. If CIH and Vendor resolve such items, such
Pre-Closing Tax Return, revised to reflect such resolution, shall be filed. If
CIH and Vendor do not resolve such items at least two (2) Business Days prior to
the date such Pre-Closing Tax Return is required to be filed, the Pre-Closing
Tax Return shall be finalized by the Auditor whose determination shall be final
and binding on the Parties. In the event the Auditor is unable to make its
determination prior to the date such Pre-Closing Tax Return is required to be
filed, the form prepared by the Vendor shall be filed and as soon as practicable
following the determination by the Auditor an amended Pre-Closing Tax Return
will be filed.

 
 
42

--------------------------------------------------------------------------------

 
 

 
(d)
CIH shall cause Parent or the Corporation, as the case may be, to execute and
file the Pre-Closing Tax Return referred to in Section 10.2(b) or Section
10.2(c).

 

 
(e)
The parties agree that, notwithstanding anything to the contrary contained
herein, the provisions in this Section 10.2 do not apply to the Tax Returns for
the Parent or the Corporation for the year ended December 31, 2007, which were
filed on or before June 30, 2008.

 
10.3 Access to Books and Records
 
For a period of six years from the Closing Date or for such longer period as may
be required by Law, CIH will cause the Corporation and/or Amalco to retain all
original books and records relating to the Corporation existing on the Closing
Date. So long as any such books and records are retained by the Corporation
and/or Amalco pursuant to this Agreement, the Vendor has the right to inspect
and to make copies (at its own expense) of them at any time upon reasonable
request for any proper purpose and without undue interference to the business
operations of the Corporation and/or Amalco and CIH shall cause the Corporation
and/or Amalco to provide the Vendor with access to and copies of such books and
records in accordance with the foregoing.
 
10.4 Director and Officer Indemnification.
 
For a period of 5 years after the Closing Date, CIH shall not, and shall not
permit the Corporation, Amalco or any successor, by amalgamation or otherwise,
or permitted assigns, to amend, repeal or modify any provision in the
Corporation's or Amalco's articles of incorporation or by-laws relating to the
exculpation or indemnification of any current or former officer or director
(unless required by law), it being the intent of the Parties that the officers
and directors of the Corporation and of Amalco continue to be entitled to such
exculpation and indemnification to the full extent of the law. If the
Corporation, Amalco or any successor or assign (i) consolidates or amalgamates
with or merges into any other Person, or (ii) transfers all or substantially all
of its properties and assets to any Person, then, and in each such case, proper
provisions shall be made so that the successors and assigns of the Corporation
assume all of the obligations set forth in this Section 10.4. This Section 10.4
is intended for the benefit of, and is enforceable by, each current and former
officer and director of the Corporation and his or her heirs, executors and
representatives, and are in addition to, and not in substitution for, any other
rights to indemnification or contribution that any such Person may have had by
contract or otherwise.
 
 
43

--------------------------------------------------------------------------------

 
 
10.5 Further Assurances, Accounts Receivable.
 

 
(a)
From time to time after the Closing Date, each Party will, at the request of the
other Party, execute and deliver such additional conveyances, transfers and
other assurances as may be reasonably required to effectively transfer the
Purchased Shares and the Purchased Assets and to carry out the terms of this
Agreement.

 

 
(b)
From and after the Closing Date, the Vendor shall not, in any way interfere with
the collection of the Wolverine Owned Receivables, and Wolverine shall, at the
request of Black Ice or Amalco, use commercially reasonable efforts to assist
Black Ice with the collection of the Wolverine Owned Receivables, provided that
Wolverine shall not be required to incur any third party costs in connection
therewith.

 
10.6 Non-Competition - CIH and Affiliates.
 

 
(a)
Subject to the Sales Agency Agreement and to Section 10.6(c), from the date of
this Agreement, CIH shall not, and CIH shall ensure that Amalco and any
Affiliate of CIH shall not, in each case on its own behalf or on behalf of or in
connection with any other Person, directly or indirectly, in any capacity
whatsoever (including as principal, agent, joint venturer, partner, shareholder
or other equity holder, independent contractor, licensor, licensee, franchiser,
franchisee, distributor, consultant, supplier or trustee or by and through any
Person or otherwise):

 

 
(i)
canvas or solicit the business of (or procure or assist in canvassing or
soliciting the business of) (i) any Exclusive Customer any where in the world
until the CIH Non-Compete Termination Date, or (ii) any Agency Customer in the
United States of America or in Mexico in respect of any Products until December
31, 2010;

 

 
(ii)
accept (or procure or assist the acceptance of) (i) any business from any
Exclusive Customer any where in the world until the CIH Non-Compete Termination
Date, or (ii) any Agency Customer in the United States of America or in Mexico
in respect of any Products until December 31, 2010;

 

 
(iii)
supply (or procure or assist the supply of) (i) any goods or services to any
Exclusive Customer any where in the world until CIH Non-Compete Termination
Date, or (ii) any Agency Customer in the United States of America or in Mexico
in respect of any Products until December 31, 2010.

 
 
44

--------------------------------------------------------------------------------

 
 

 
(b)
Subject to Section 10.8(b), Amalco is not subject to Section 10.6(a) with
respect to the sale of copper plumbing or refrigeration tube to any Exclusive
Customer provided such copper plumbing or refrigeration tube is delivered to
such customer in Canada.

 

 
(c)
For purposes hereof, "Exclusive Customer" means any business or Person listed on
Exhibit II to this Agreement, any successor thereof and any business or Person
to whom such first-mentioned business or Person or any successor thereof
transfers all or substantially all of its business which uses products
manufactured by Wolverine Tube, Inc., Amalco or their Affiliates.

 

 
(d)
For purposes hereof, "Agency Customer" means any business or Person listed on
Exhibit III to this Agreement, any successor thereof and any business or Person
to whom such first-mentioned business or Person or any successor thereof
transfers all or substantially all of its business which uses products
manufactured by Wolverine Tube, Inc., Amalco or their Affiliates; provided that
Spinco Metal Products, Inc. shall be deemed deleted from Exhibit III when the
letter agreement dated May 12, 2008 (with an effective date of May 31, 2008)
between Spinco Metal Products, Inc. and Wolverine Tube, Inc. expires and that
A.Y. McDonald or W.C. Wood shall be deemed deleted from Exhibit III when such
business or Person is, pursuant to the Sales Agency Agreement, deemed deleted
from Exhibit B to the Sales Agency Agreement.

 

 
(e)
For purposes hereof, "Products" means copper tube products manufactured or
distributed by Amalco at its facility in London, Ontario, Canada other than
copper plumbing and refrigeration products manufactured or distributed by
Amalco.

 
10.7 Copper Rod and Bar Products.
 
From the date of this Agreement until the seventh (7th) anniversary of the
Closing Date, CIH shall not, and CIH shall ensure that Amalco and any Affiliate
of CIH shall not, in each case on its own behalf or on behalf of or in
connection with any other Person, directly or indirectly, in any capacity
whatsoever (including as principal, agent, joint venturer, partner, shareholder
or other equity holder, independent contractor, licensor, licensee, franchiser,
franchisee, distributor, consultant, supplier or trustee or by and through any
Person or otherwise), manufacture or sell any copper or copper alloy rod or bar
products in Canada, the United States of America or Mexico.
 
10.8 Non Competition - Vendor and Affiliates.
 

 
(a)
Subject to Section 10.8(b), from the date of this Agreement until the Wolverine
Non-Compete Termination Date, the Vendor shall not, and the Vendor shall ensure
that its Affiliates (other than Amalco or any of its Subsidiaries, if Amalco
becomes an Affiliate of the Vendor) shall not, in each case on its own behalf or
on behalf of or in connection with any other Person, directly or indirectly, in
any capacity whatsoever (including as principal, agent, joint venturer, partner,
shareholder or other equity holder, independent contractor, licensor, licensee,
franchiser, franchisee, distributor, consultant, supplier or trustee or by and
through any Person or otherwise):

 
 
45

--------------------------------------------------------------------------------

 
 

 
(i)
canvas or solicit the business of (or procure or assist in canvassing or
soliciting the business of) any Canadian Wholesale Customer in Canada or any
Canadian Industrial Customer in Canada;

 

 
(ii)
accept (or procure or assist the acceptance of) any business from any Canadian
Wholesale Customer in Canada or any Canadian Industrial Customer in Canada;

 

 
(iii)
supply (or procure or assist the supply of) any goods or services to any
Canadian Wholesale Customer in Canada or any Canadian Industrial Customer in
Canada.

 

 
(b)
If any Exclusive Customer wishes to deal with only one of Amalco or Wolverine
Tube, Inc., then with respect to such Exclusive Customer, Wolverine Tube, Inc.
will not be subject to Section 10.8(a) and Amalco will be subject to Section
10.6(a), and all copper plumbing or refrigeration tube Wolverine Tube, Inc.
sells to such Exclusive Customer for delivery anywhere in Canada will be
manufactured or distributed by Amalco and will be sold at prices established
from time to time by Amalco for such copper plumbing or refrigeration tube.

 

 
(c)
For purposes hereof, "Canadian Wholesale Customer" means any business or Person
who purchases copper plumbing or refrigeration tube.

 

 
(d)
For purposes hereof, "Canadian Industrial Customer" means any business or Person
who purchases industrial tube, other than any such business or Person listed on
Exhibit I or Exhibit II and any successor thereof and any business or Person to
whom a business or Person listed in Exhibit I or Exhibit II or any successor
thereof transfers all or substantially all of its business which uses any
product manufactured by Wolverine Tube, Inc. or any of its Affiliates.

 
10.9 Montreal Facility.
 
If, at any time prior to the Wolverine Non-Compete Termination Date, the Vendor
enters into an agreement for the sale of the Montreal Facility, the Vendor
agrees that such sale agreement will provide that the purchaser of the Montreal
Facility and any successors or assigns shall not manufacture, distribute or sell
any plumbing, industrial or refrigeration copper tube products or copper or
copper alloy plumbing fittings at or from the Montreal Facility until on or
after the seventh (7th) anniversary of the Closing Date. In addition, such
covenant will be provided by the purchaser of the Montreal Facility (and will
bind its successors and assigns) in favour of Amalco provided that Amalco
provides a covenant in the form of the covenant contained in Section 10.7 hereof
to the said purchaser of the Montreal Facility and any successors or assigns of
the purchaser of the Montreal Facility.
 
 
46

--------------------------------------------------------------------------------

 
 
10.10 Portfolio Exemption.
 
Neither CIH nor the Vendor shall be in default under Section 10.6, Section 10.7
or Section 10.8 (as applicable) by virtue of its holding as a passive investor
not more than five percent (5%) (including equity interests held by any Persons
acting jointly or in concert with it) of the issued and outstanding equity
interests of a Person, the equity interests of which are listed on a recognized
stock exchange and provided it has no other connection whatsoever with such
Person.
 
10.11 Existing Contracts or Quotes. Schedule
 
For each contract or quote listed in Schedule 10.11  (all of which are contracts
or quotes between Wolverine Tube, Inc. and customers), from and after Closing
and until the termination or expiration of such contract or quote, CIH shall
cause Amalco to supply such customers with the products referred to in such
contract or quote which are currently manufactured by the Corporation, in the
quantities, at the times and for the prices set out in such contract or quote.
With respect to each such contract or quote, Amalco will continue its current
practice of billing such customers directly for such products.
 
ARTICLE 11
 
MISCELLANEOUS
 
11.1 Notices.
 
Any notice, direction or other communication (each a "Notice") given regarding
the matters contemplated by this Agreement must be in writing, sent by personal
delivery, courier or facsimile (but not by electronic mail) and addressed:
 

 
(a)
to the Vendor at:

   
c/o Wolverine Tube, Inc.

   
200 Clinton Avenue

   
Suite 1000

   
Huntsville, Alabama

   
USA 35801

 

 
Attention:
President

 
Facsimile:
256-580-3996

 
with a copy to (which shall not constitute notice):
 
 
Stikeman Elliott LLP
5300 Commerce Court West,
199 Bay Street,
Toronto, Ontario M5L 1B9

 
Attention:
Karen Jackson and Simon Romano

  Facsimile: 416-947-0866

 
 
 
 
47

--------------------------------------------------------------------------------

 
 

 
(b)
to the Purchaser or CIH at:

     

   
Black Ice Capital Corp.
c/o Royal Capital Management Corp.
4100 Yonge Street
Suite 504
Toronto, Ontario
Canada M2P 2G2

 

 
Attention:
Jean Noelting

 
Facsimile:
416-221-1253

 
with a copy to (which shall not constitute notice):

   
Fogler, Rubinoff LLP
95 Wellington Street West
Suite 1200
Toronto-Dominion Centre
Toronto, Ontario M5J 2Z9

 
Attention:
Michael Slan

 
Facsimile:
416-941-8852

 
 
A Notice is deemed to be delivered and received (i) if sent by personal delivery
or same-day courier, on the date of delivery if it is a Business Day and the
delivery was made prior to 4:00 p.m. (local time in the place of receipt) and
otherwise on the next Business Day, (ii) if sent by overnight courier, on the
next Business Day, or (iii) if sent by facsimile, on the Business Day following
the date of confirmation of transmission by the originating facsimile. A Party
may change its address for service from time to time by providing a Notice in
accordance with the foregoing. Any subsequent Notice must be sent to the Party
at its changed address. Any element of a Party's address that is not
specifically changed in a Notice will be assumed not to be changed. Sending a
copy of a Notice to a Party's legal counsel as contemplated above is for
information purposes only and does not constitute delivery of the Notice to that
Party. The failure to send a copy of a Notice to legal counsel does not
invalidate delivery of that Notice to a Party.
 
11.2 Time of the Essence.
 
Time is of the essence in this Agreement.
 
 
48

--------------------------------------------------------------------------------

 
 
11.3 Brokers.
 
The Vendor shall indemnify and save harmless the Purchaser from and against any
and all claims, losses and costs whatsoever for any fee, commission or other
remuneration payable or alleged to be payable to any broker, agent or other
intermediary who purports to act or have acted for the Vendor. CIH shall
indemnify and save harmless the Vendor from and against any and all claims,
losses and costs whatsoever for any fee, commission or other remuneration
payable or alleged to be payable to any broker, agent or other intermediary who
purports to act or have acted for the Purchaser. These indemnities are not
subject to any of the limitations set out in Article 9.
 
11.4 Announcements.
 
No press release, public statement or announcement or other public disclosure
with respect to this Agreement or the transactions contemplated in this
Agreement may be made except (i) with the prior written consent of the Vendor
and the Purchaser, which consent shall not be unreasonably withheld or delayed,
or (ii) where required by Law or a Governmental Entity.
 
11.5 Third Party Beneficiaries.
 
Except as otherwise provided in Section 10.4, the Parties intend that this
Agreement will not benefit or create any right or cause of action in favour of
any Person, other than the Parties. Except for the directors and officers of the
Corporation referred to in Section 10.4, no Person, other than the Parties,
shall be entitled to rely on the provisions of this Agreement in any action,
suit, proceeding, hearing or other forum. The Parties reserve their right to
vary or rescind the rights, granted by or under this Agreement to any Person who
is not a Party, at any time and in any way whatsoever, without notice to or
consent of that Person, including any director or officer of the Corporation
referred to in Section 10.4.
 
11.6 Expenses.
 
Each Party will pay for its own costs and expenses incurred in connection with
this Agreement and the transactions contemplated by them. The fees and expenses
referred to in this Section are those which are incurred in connection with the
negotiation, preparation, execution and performance of this Agreement, and the
transactions contemplated by this Agreement, including the fees and expenses of
legal counsel, investment advisers and accountants.
 
11.7 Amendments.
 
Subject to Section 11.8, this Agreement may only be amended, supplemented or
otherwise modified by written agreement signed by the Vendor and the Purchaser.
 
11.8 Waiver.
 
No waiver of any of the provisions of this Agreement will constitute a waiver of
any other provision (whether or not similar). No waiver will be binding unless
executed in writing by the Party to be bound by the waiver. A Party's failure or
delay in exercising any right under this Agreement will not operate as a waiver
of that right. A single or partial exercise of any right will not preclude a
Party from any other or further exercise of that right or the exercise of any
other right.
 
 
49

--------------------------------------------------------------------------------

 
 
11.9 Non-Merger.
 
Except as otherwise expressly provided in this Agreement, the covenants,
representations and warranties shall not merge on and shall survive the Closing.
 
11.10 Entire Agreement.
 
This Agreement, together with the Confidentiality Agreement, the Amalgamation
Agreement, the Transitional Services Agreement, the Sales Agency Agreement and
the Trade-mark Licence Agreement, constitutes the entire agreement between the
Parties with respect to the transactions contemplated by this Agreement and
supersedes all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties. There are no representations,
warranties, covenants, conditions or other agreements, express or implied,
collateral, statutory or otherwise, between the Parties in connection with the
subject matter of this Agreement, except as specifically set forth in this
Agreement. The Purchaser has not relied and is not relying on any other
information (including any information in the Confidential Information
Memorandum), discussion or understanding in entering into and completing the
transactions contemplated by this Agreement.
 
11.11 Successors and Assigns.
 

 
(a)
This Agreement becomes effective only when executed by the Vendor, Wolverine,
the Purchaser, CIH and Black Ice. After that time, it is binding on and enures
to the benefit of the Vendor, Wolverine, the Purchaser, CIH and Black Ice and
their respective successors and permitted assigns.

 

 
(b)
Subject to Section 10.7 and Section 10.9, neither this Agreement nor any of the
rights or obligations under this Agreement are assignable or transferable by any
Party without the prior written consent of the other Parties.

 
11.12 Invalid Provisions.
 
Each of the provisions contained in this Agreement is distinct and severable and
a declaration of invalidity or unenforceability of any such provision or part
thereof by a court of competent jurisdiction shall not affect the validity or
enforceability of any other provision hereof. To the extent permitted by
applicable Law, the Parties waive any provision of law which renders any
provision of this Agreement invalid or unenforceable in any respect. The Parties
shall engage in good faith negotiations to replace any provision which is
declared invalid or unenforceable with a valid and enforceable provision, the
economic effect of which comes as close as possible to that of the invalid or
unenforceable provision which it replaces.
 
 
50

--------------------------------------------------------------------------------

 
 
11.13 Governing Law.
 

 
(a)
This Agreement is governed by and interpreted and enforced in accordance with
the laws of the Province of Ontario and the federal laws of Canada applicable
therein.

 

 
(b)
Each Party irrevocably attorns and submits to the non-exclusive jurisdiction of
the Ontario courts situated in the City of Toronto and waives objection to the
venue of any proceeding in such court or that such court provides an
inconvenient forum.

 

 
(c)
Each of the Vendor, the Purchaser and CIH waives to the fullest extent permitted
by applicable law any right it may have to a trial by jury with respect to any
action or liability directly or indirectly arising out of, under or in
connection with this Agreement or the transactions contemplated by this
Agreement. Each of the Vendor, the Purchaser and CIH:

 

 
(i)
certifies that no representative, agent or attorney of any other party has
represented, expressly or otherwise, that such other party would not, in the
event of any such action or liability, seek to enforce the foregoing waiver, and

 

 
(ii)
acknowledges that it has been induced to enter into this Agreement and the
transactions contemplated by this Agreement, as applicable, by, among other
things, the mutual waivers and certifications in this Section 11.13(c).

 
11.14 Counterparts.
 
This Agreement may be executed in any number of counterparts (including
counterparts by facsimile) and all such counterparts taken together shall be
deemed to constitute one and the same instrument.
 

 
51

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF the Parties have executed this Share Purchase Agreement as of
the ____ day of July, 2008.
 

       
WOLVERINE TUBE CANADA LIMITED PARTNERSHIP, by its general partner, 3072453 NOVA
SCOTIA COMPANY
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Signing Officer
   

     
WOLVERINE TUBE, INC.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Signing Officer
 

     
2172945 ONTARIO LIMITED
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Signing Officer

           
COPPER INVESTMENTS HOLDING INC.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Signing Officer

             
BLACK ICE CAPITAL CORP.
 
   
   
    By:   /s/   

--------------------------------------------------------------------------------

Authorized Signing Officer
   

 
 
 

--------------------------------------------------------------------------------

 


SCHEDULE 2.6(A)
 
FEES PAID BY THE CORPORATION PRIOR TO MAY 25, 2008
 


 
Sector 3
 
   
Metal Appraisal

 
$

7,412

 
Dovebid
 
   
Building Appraisal

 
$

8,063

 
Cushman
 
   
Real Estate Appraisal

 
$

6,047

 
WSP Environmental
 
   
Environmental Review

 
$

2,861

 
Ernst & Young
 
   
EBITDA Bridge

 
$

40,000

 
CIT
 
   
Loan Fee

 
$

30,117

 
Merrill Comm
 
   
Loan Fee

 
$

113

 
Total
 
       
$

94,613

 


 
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 2.6(C)
 
PRE-CLOSING STEPS
 
Please see attached.
 

 
 

--------------------------------------------------------------------------------

 

SCHEDULE 5.1(b)
EXCLUDED ACCOUNTS RECEIVABLE AS OF CLOSING DATE
 

           
  INVOICE AMOUNT
CUSTOMER
 
CCN
 
INVOICE #
 
CDN $
US $
               
Alliance International
 
2502
 
CD 674973
 
$272.34
 
St. Jacobs, ON
     
CL 689125
 
23,039.48
         
CL 690067
 
343.93
         
CL 690082
 
174,737.93
         
CL 690408
 
63,390.60
         
 
     
TOTAL
     
 
 
$261,784.28
         
 
     
Cello Products Inc.
 
1069
 
LO 690505
 
54,029.80
 
Cambridge, ON
     
LO 690506
 
16,070.15
         
LO 690507
 
54,763.59
         
 
     
TOTAL
         
$124,863.54
         
 
             
 
     
Elkhart Products Corp
 
5054
 
CL 907090
   
$1,264.88
Elkhart, IN
     
CL 907091
   
948.32
       
CL 907092
   
2,212.51
       
CL 907093
   
1,813.85
       
CL 907094
   
221.02
       
CL 907095
   
2,209.10
       
CL 907096
   
3,478.04
       
EC 907089
   
1,096.32
       
EC 907097
   
3,908.82
       
EC 907109
   
2,788.16
       
EC 688194
   
99,919.79
       
EC 688371
   
33,403.34
       
EC 688374
   
49,578.31
       
EC 688375
   
19,389.19
       
EC 688377
   
17,968.83
       
EC 688638
   
46,045.19
       
EC 688755
   
100,285.91
       
EC 689114
   
27,037.59
       
EC 689313
   
101,282.51
       
EC 689474
   
15,594.31
       
EC 689477
   
2,945.09

 
 
 
 

--------------------------------------------------------------------------------

 
 

           
  INVOICE AMOUNT
 
CUSTOMER
 
CCN
 
INVOICE #
 
CDN $
US $
Elkhart (cont'd)
                     
EC 689479
   
8,713.25
       
EC 689833
   
8,453.47
       
EC 689829
   
22,710.22
       
EC 689831
   
39,727.71
       
EC 689832
   
18,762.12
   
5054
 
EC 689871
   
12,499.23
       
EC 689872
   
14,481.13
       
EC 689873
   
4,952.65
       
EC 689874
   
8,429.22
       
EC 689876
   
4,895.95
       
EC 689877
   
4,826.35
       
EC 689941
   
14,889.23
       
EC 689983
   
1,224.56
       
EC 689984
   
9,510.78
       
EC 690028
   
4,840.37
       
EC 690029
   
5,363.71
       
LO 690036
   
12,759.46
       
EC 690130
   
12,125.87
       
EC 690131
   
5,718.80
       
EC 690132
   
10,763.04
       
EC 690133
   
3,306.65
       
EC 690174
   
5,338.52
       
EC 690175
   
3,278.83
       
EC 690176
   
4,250.50
       
EC 690240
   
13,502.60
       
EC 690241
   
20,440.75
       
EC 690243
   
8,954.65
       
EC 690244
   
1,397.64
       
EC 690246
   
7,141.13
       
EC 690148
   
5,183.73
       
EC 690239
   
15,994.42
       
EC 690242
   
10,751.25
       
EC 690245
   
21,770.28
       
EC 690247
   
10,131.48
       
EC 690249
   
7,237.60
       
EC 690250
   
11,437.31
       
EC 690251
   
13,832.23
       
EC 690292
   
4,596.61
       
EC 690293
   
9,799.22
       
EC 690294
   
15,478.65

 
 
 
 

--------------------------------------------------------------------------------

 
 

       
 
 
  INVOICE AMOUNT
 
CUSTOMER
 
CCN
 
INVOICE #
 
CDN $
US $
Elkhart (cont'd)
     
EC 690297
   
8,440.07
       
EC 690355
   
2,677.81
       
EC 690356
   
5,006.21
       
EC 690357
   
3,836.66
       
EC 690360
   
2,662.46
       
EC 690361
   
4,800.22
       
EC 690362
   
2,232.54
       
EC 690416
   
4,004.54
       
EC 690498
   
26,830.88
       
EC 690499
   
8,755.82
       
EC 690500
   
2,470.89
       
EC 690501
   
3,721.95
   
5054
 
EC 690502
   
8,041.52
       
EC 690503
   
7,107.07
       
EC 690504
   
6,701.33
       
EC 690532
   
10,390.38
       
LO 690544
   
12,303.20
       
EC 690558
   
7,310.05
       
EC 690593
   
7,026.57
       
EC 690594
   
7,137.12
       
EC 690595
   
9,134.11
       
EC 690596
   
35,635.62
       
EC 690597
   
13,383.12
       
EC 690598
   
3,686.12
       
EC 690599
   
18,378.78
       
EC 690609
   
1,967.61
       
EC 690610
   
4,934.94
       
EC 690634
   
4,058.42
       
EC 690678
   
3,398.55
       
EC 690693
   
14,028.06
       
EC 690733
   
4,671.38
       
EC 690734
   
5,919.98
       
EC 690765
   
10,261.62
       
EC 690766
   
6,374.27
       
EC 690796
   
13,616.81
       
LO 690893
   
12,743.98
       
EC 690947
   
49,834.78
       
EC 690948
   
19,043.76
       
EC 690949
   
36,641.78
       
EC 690950
   
5,087.14
       
 
     
TOTAL
           
$1,367,120.37

 
 
 
 

--------------------------------------------------------------------------------

 
 

           
  INVOICE AMOUNT
 
CUSTOMER
 
CCN
 
INVOICE #
 
CDN $
US $
Wolseley Canada, Inc.
     
CL 689506
 
$17,600.46
 
Laval, QC
     
Cl 689778
 
43,433.27
         
CL 689780
 
133,755.12
         
CL 689878
 
6,929.46
         
CL 689880
 
5,952.21
         
CL 689918
 
16,080.03
         
CL 689949
 
692.96
         
CL 689950
 
5,134.64
         
CL 689951
 
4,947.81
         
CL 689957
 
8,526.21
         
CL 689958
 
25,623.44
         
CL 689959
 
8,298.77
         
CL 689963
 
10,083.49
         
CL 689965
 
5,289.10
         
CL 689966
 
12,955.59
         
CL 690015
 
41,360.30
         
CL 690018
 
59,484.11
         
CL 690021
 
40,996.47
         
CL 690633
 
420.57
         
CL 690643
 
5,395.09
         
CL 690646
 
4,701.42
         
CL 690647
 
14,064.24
         
CL 690664
 
69,104.75
         
CL 690699
 
2,018.74
         
CL 690704
 
1,202.22
         
CL 690705
 
3,639.27
         
CL 690721
 
13,160.26
         
CL 690725
 
11,875.17
         
CL 690727
 
12,366.83
         
CL 690822
 
1,345.84
         
CL 690834
 
3,051.81
         
CL 690958
 
18,447.34
         
CL 690986
 
8,116.20
         
CL 691002
 
24,183.15
         
CL 691006
 
12,227.72
         
CL 690671
 
38,615.88
         
CL 690980
 
12,830.45
         
CL 690981
 
2,371.72
         
CL 69068
 
1,088.90
         
CL 690076
 
9,901.54
         
 
     
TOTAL
     
 
 
$717,272.55
 

 
 
 

--------------------------------------------------------------------------------

 
 
 

       
 
 
  INVOICE AMOUNT
 
CUSTOMER
 
CCN
 
INVOICE #
 
CDN $
US $
       
 
     
W.C. Wood Co. Ltd.
     
LO 690813
   
$65,942.23
Guelph, ON
     
LO 690814
   
27,360.22
       
 
     
TOTAL
     
 
   
$93,302.45



 


 



 
 

--------------------------------------------------------------------------------

 

           





SCHEDULE 10.1 
 
AMALGAMATION AGREEMENT AND
 
ARTICLES OF AMALGAMATION
 
See attached.
 



 
 

--------------------------------------------------------------------------------

 

           





SCHEDULE 10.11 
 
EXISTING CONTRACTS AND QUOTES
 
See attached.
 


 



 
 

--------------------------------------------------------------------------------

 

           





EXHIBIT I 
 
Exclusions from Canadian Customers
 
1.
Mestek

 
2.
Camus Hydronics

 
3.
Thermohydronics

 
4.
Chilcon

 
5.
Koolair

 
6.
KeepRite Heating and Cooling Products

 


 



 
 

--------------------------------------------------------------------------------

 

           





EXHIBIT II 
 
Exclusive Customers
 
1.
Trane Inc.

 
2.
Carrier Corporation

 
3.
Johnson Controls Inc.

 
4.
Goodmans

 
5.
General Electric

 
6.
Whirlpool

 
7.
Electrolux

 
8.
Emerson

 
9.
Rheem

 


 



 
 

--------------------------------------------------------------------------------

 

           





EXHIBIT III 
 
AGENCY CUSTOMERS
 


 


 
1.
A.Y. McDonald

 
2.
Ryerson-Tull

 
3.
Diversified Heat Transfer

 
4.
Ingersol Rand Company and all of its Affiliates (Trane, Home Depot Supply,
ThermoKing, Map Industries)

 
5.
J.M. Fry

 
6.
Luvata

 
7.
The CES Group (Temtrol, Mammoth, Webco, Nordyne, Nortek, Hunt Air, Ventrol)

 
8.
PVI Industries

 
9.
Refrigeration Research

 
10.
Spinco Metal Products, Inc.

 
11.
Turbotec

 
12.
W.C. Wood

 
13.
I.E.C. (now Thermocline)

 
14.
Koax

 
15.
Dayco

 
 
 
 

--------------------------------------------------------------------------------

 